Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

DATED AS OF AUGUST 10, 2015

 

AMONG

 

CTS CORPORATION,

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

BMO HARRIS BANK N.A.,
as L/C Issuer,

 

AND

 

BMO HARRIS BANK N.A.

as Administrative Agent

 

 

 

BMO CAPITAL MARKETS,
as Sole Book Runner and Co-Lead Arranger,

 

BANK OF AMERICA, N.A.,
as Co-Lead Arranger and Syndication Agent

 

AND

 

WELLS FARGO BANK, N.A.,
as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

THE CREDIT FACILITIES

 

1

 

 

 

 

 

Section 1.1.

 

Revolving Credit Commitments

 

1

Section 1.2.

 

Letters of Credit

 

1

Section 1.3.

 

Applicable Interest Rates

 

5

Section 1.4.

 

Minimum Borrowing Amounts; Maximum Eurocurrency Loans

 

8

Section 1.5.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

8

Section 1.6.

 

Interest Periods

 

10

Section 1.7.

 

Maturity of Loans

 

11

Section 1.8.

 

Prepayments

 

11

Section 1.9.

 

Default Rate

 

12

Section 1.10.

 

Evidence of Indebtedness

 

13

Section 1.11.

 

Funding Indemnity

 

14

Section 1.12.

 

Commitment Terminations

 

14

Section 1.13.

 

Replacement of Lenders

 

15

Section 1.14.

 

Swing Loans

 

16

Section 1.15.

 

Increase in Commitments

 

17

Section 1.16.

 

Defaulting Lenders

 

18

Section 1.17.

 

Cash Collateral for Fronting Exposure

 

20

 

 

 

 

 

SECTION 2.

 

FEES

 

21

 

 

 

 

 

Section 2.1.

 

Fees

 

21

 

 

 

 

 

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS

 

22

 

 

 

 

 

Section 3.1.

 

Place and Application of Payments

 

22

 

 

 

 

 

SECTION 4.

 

THE GUARANTIES

 

24

 

 

 

 

 

Section 4.1.

 

Guaranties

 

24

Section 4.2.

 

Further Assurances

 

24

 

 

 

 

 

SECTION 5.

 

DEFINITIONS; INTERPRETATION

 

24

 

 

 

 

 

Section 5.1.

 

Definitions

 

24

Section 5.2.

 

Interpretation

 

45

Section 5.3.

 

Change in Accounting Principles

 

45

Section 5.4.

 

Exchange Rates; Currency Equivalents

 

45

Section 5.5.

 

Additional Alternative Currencies

 

46

Section 5.6.

 

Change of Currency

 

46

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

47

 

--------------------------------------------------------------------------------


 

Section 6.1.

 

Organization and Qualification

 

47

Section 6.2.

 

Subsidiaries

 

47

Section 6.3.

 

Authority and Validity of Obligations

 

47

Section 6.4.

 

Use of Proceeds; Margin Stock

 

48

Section 6.5.

 

Financial Reports

 

48

Section 6.6.

 

No Material Adverse Change

 

48

Section 6.7.

 

Full Disclosure

 

48

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

49

Section 6.9.

 

Governmental Authority and Licensing

 

49

Section 6.10.

 

Good Title

 

49

Section 6.11.

 

Litigation and Other Controversies

 

49

Section 6.12.

 

Taxes

 

49

Section 6.13.

 

Approvals

 

50

Section 6.14.

 

Affiliate Transactions

 

50

Section 6.15.

 

Investment Company

 

50

Section 6.16.

 

ERISA

 

50

Section 6.17.

 

Compliance with Laws

 

50

Section 6.18.

 

Other Agreements

 

51

Section 6.19.

 

Solvency

 

51

Section 6.20.

 

No Default

 

51

Section 6.21.

 

Sanctions Concerns and Anti-Corruption Laws

 

51

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

52

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

52

Section 7.2.

 

Initial Credit Event

 

53

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

54

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

54

Section 8.2.

 

Maintenance of Properties

 

54

Section 8.3.

 

Taxes and Assessments

 

54

Section 8.4.

 

Insurance

 

55

Section 8.5.

 

Financial Reports

 

55

Section 8.6.

 

Inspection

 

57

Section 8.7.

 

Borrowings and Guaranties

 

57

Section 8.8.

 

Liens

 

58

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

59

Section 8.10.

 

Mergers, Consolidations and Sales

 

61

Section 8.11.

 

Maintenance of Subsidiaries

 

62

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

63

Section 8.13.

 

ERISA

 

63

Section 8.14.

 

Compliance with Laws

 

63

Section 8.15.

 

Burdensome Contracts With Affiliates

 

64

Section 8.16.

 

No Changes in Fiscal Year

 

64

Section 8.17.

 

Formation of Subsidiaries

 

64

Section 8.18.

 

Change in the Nature of Business

 

64

 

ii

--------------------------------------------------------------------------------


 

Section 8.19.

 

Use of Loan Proceeds

 

64

Section 8.20.

 

No Restrictions

 

65

Section 8.21.

 

Compliance with OFAC Sanctions Programs

 

65

Section 8.22.

 

Leverage Ratio

 

66

Section 8.23.

 

Fixed Charge Coverage Ratio

 

66

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

66

 

 

 

 

 

Section 9.1.

 

Events of Default

 

66

Section 9.2.

 

Non-Bankruptcy Defaults

 

68

Section 9.3.

 

Bankruptcy Defaults

 

68

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

68

Section 9.5.

 

Notice of Default

 

69

Section 9.6.

 

Expenses

 

69

 

 

 

 

 

SECTION 10.

 

CHANGE IN CIRCUMSTANCES

 

69

 

 

 

 

 

Section 10.1.

 

Change in Law

 

69

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

70

Section 10.3.

 

Increased Costs

 

70

Section 10.4.

 

Lending Offices

 

72

Section 10.5.

 

Discretion of Lender as to Manner of Funding

 

72

 

 

 

 

 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

72

 

 

 

 

 

Section 11.1.

 

Appointment and Authorization of Administrative Agent

 

72

Section 11.2.

 

Administrative Agent and its Affiliates

 

72

Section 11.3.

 

Action by Administrative Agent

 

73

Section 11.4.

 

Consultation with Experts

 

73

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

 

73

Section 11.6.

 

Indemnity

 

74

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

 

74

Section 11.8.

 

L/C Issuer

 

75

Section 11.9.

 

Designation of Additional Agents

 

76

Section 11.10.

 

Authorization of Administrative Agent to File Proofs of Claim

 

76

 

 

 

 

 

SECTION 12.

 

THE GUARANTEES

 

77

 

 

 

 

 

Section 12.1.

 

The Guarantees

 

77

Section 12.2.

 

Guarantee Unconditional

 

77

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

78

Section 12.4.

 

Subrogation

 

78

Section 12.5.

 

Waivers

 

79

Section 12.6.

 

Limit on Recovery

 

79

 

iii

--------------------------------------------------------------------------------


 

Section 12.7.

 

Stay of Acceleration

 

79

Section 12.8.

 

Benefit to Guarantors

 

79

Section 12.9.

 

Guarantor Covenants

 

79

Section 12.10.

 

Keepwell

 

79

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

80

 

 

 

 

 

Section 13.1.

 

Taxes

 

80

Section 13.2.

 

No Waiver, Cumulative Remedies

 

84

Section 13.3.

 

Non-Business Days

 

84

Section 13.4.

 

Survival of Representations

 

84

Section 13.5.

 

Survival of Indemnities

 

84

Section 13.6.

 

Sharing of Set-Off

 

84

Section 13.7.

 

Notices

 

85

Section 13.8.

 

Counterparts

 

86

Section 13.9.

 

Successors and Assigns

 

87

Section 13.10.

 

Amendments

 

91

Section 13.11.

 

Headings

 

91

Section 13.12.

 

Costs and Expenses; Indemnification

 

91

Section 13.13.

 

Set-off

 

92

Section 13.14.

 

Entire Agreement

 

93

Section 13.15.

 

Governing Law

 

93

Section 13.16.

 

Severability of Provisions

 

93

Section 13.17.

 

Excess Interest

 

93

Section 13.18.

 

Lender’s Obligations Several

 

94

Section 13.19.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

94

Section 13.20.

 

Waiver of Jury Trial

 

94

Section 13.21.

 

Confidentiality

 

95

Section 13.22.

 

USA Patriot Act

 

95

Section 13.23.

 

Judgment Currency

 

96

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Revolving Note

EXHIBIT D-2

—

Swing Note

EXHIBIT E

—

Form of Commitment Amount Increase Request

EXHIBIT F

—

Compliance Certificate

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Assignment and Assumption

EXHIBIT I-1

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I-2

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I-3

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I-4

—

Form of U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1

—

Commitments

SCHEDULE 1.2

—

Existing Letters of Credit

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 8.7

—

Existing Indebtedness

SCHEDULE 8.8

—

Existing Liens

SCHEDULE 8.9

—

Existing Investments

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of August 10, 2015, by and among
CTS Corporation, an Indiana corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the several financial institutions from time to time party to
this Agreement, as Lenders, BMO Harris Bank N.A., as L/C Issuer, and BMO Harris
Bank N.A., as Administrative Agent as provided herein.  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
are defined in Section 5.1 hereof.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             THE CREDIT FACILITIES.

 

Section 1.1.           Revolving Credit Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders the “Revolving Loans”) to the Borrower in U.S. Dollars or in one or
more Alternative Currencies from time to time on a revolving basis up to the
amount of such Lender’s Revolving Credit Commitment, subject to any reductions
thereof pursuant to the terms hereof, before the Revolving Credit Termination
Date; provided however, that (i) the sum of the Total Revolving Outstandings
shall not exceed the Revolving Credit Commitments in effect at such time and
(ii) the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.  Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Revolver Percentages.  As provided in Section 1.5(a) hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurocurrency Loans; provided that all Revolving Loans denominated
in an Alternative Currency shall be Eurocurrency Loans.  Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.

 

Section 1.2.           Letters of Credit.  (a) General Terms.  Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby and commercial letters of credit (each a “Letter of Credit”)
for the Borrower’s account and/or for the account of the Borrower and/or one or
more of its Subsidiaries in U.S. Dollars in an aggregate undrawn face amount up
to the L/C Sublimit.  Notwithstanding anything herein to the contrary, those
certain letters of credit issued for the account of the Borrower by BMO Harris
Bank N.A. and listed on Schedule 1.2 hereof (the “Existing Letters of Credit”)
shall each constitute a “Letter of Credit”

 

--------------------------------------------------------------------------------


 

herein for all purposes of this Agreement with the Borrower as the applicant
therefor, to the same extent, and with the same force and effect as if the
Existing Letters of Credit had been issued under this Agreement at the request
of the Borrower.  Each Letter of Credit shall be issued by the L/C Issuer, but
each Lender shall be obligated to reimburse the L/C Issuer for such Lender’s
Revolver Percentage of the amount of each drawing thereunder and, accordingly,
each Letter of Credit shall constitute usage of the Revolving Credit Commitment
of each Lender pro rata in an amount equal to its Revolver Percentage of the
L/C Obligations then outstanding.

 

(b)           Applications.  At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form reasonably satisfactory to the
L/C Issuer, with expiration dates no later than the earlier of 12 months from
the date of issuance (or which are cancelable not later than 12 months from the
date of issuance and each renewal) and 30 days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary, in the
form then customarily prescribed by the L/C Issuer for the Letter of Credit
requested (each an “Application”).  Notwithstanding anything contained in any
Application to the contrary:  (i) the Borrower shall pay fees in connection with
each Letter of Credit as set forth in Section 2.1 (b) hereof, (ii) except as
otherwise provided in Section 1.8 or 1.16 hereof, before the occurrence of an
Event of Default, the L/C Issuer will not call for the funding by the Borrower
of any amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid until the Business Day following the date such
drawing is paid at a rate per annum equal to the Applicable Margin plus the Base
Rate from time to time in effect (computed on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed) and thereafter
at a rate per annum equal to the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed).  If the
L/C Issuer issues any Letter of Credit with an expiration date that is
automatically extended unless the L/C Issuer gives notice that the expiration
date will not so extend beyond its then scheduled expiration date, unless the
Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the expiration date of such
Letter of Credit if so extended would be after the Revolving Credit Termination
Date, (ii) the Revolving Credit Commitments have been terminated, or (iii) a
Default or an Event of Default exists and the Administrative Agent, at the
request or with the consent of the Required Lenders, has given the L/C Issuer
instructions not to so permit the extension of the expiration date of such
Letter of Credit.  The L/C Issuer agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 7 hereof and the
other terms of this Section 1.2.  Notwithstanding anything contained herein to
the contrary, the L/C Issuer shall be under no obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 1.16(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements with the

 

2

--------------------------------------------------------------------------------


 

Borrower or such Lender satisfactory to the L/C Issuer to eliminate the
L/C Issuer’s risk with respect to such Lender.

 

(c)           The Reimbursement Obligations.  Subject to Section 1.2(b) hereof,
the obligation of the Borrower to reimburse the L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid in immediately available funds at the Administrative Agent’s
principal office in Chicago, Illinois or such other office as the Administrative
Agent may designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds).  If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.2(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.2(e) below.

 

(d)           Obligations Absolute.  The Borrower’s obligation to reimburse
L/C Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer ‘s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and nonappealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer

 

3

--------------------------------------------------------------------------------


 

may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(e)           The Participating Interests.  Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the
L/C Issuer hereby agrees to sell to each such Lender (a “Participating Lender”),
an undivided percentage participating interest (a “Participating Interest”), to
the extent of its Revolver Percentage, in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation for each such day and (ii) from the
date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day.  Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.

 

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.2 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrower, the L/C Issuer, the Administrative Agent, any
Lender or any other Person whatsoever except in the case of the gross negligence
or willful misconduct of the L/C Issuer (as determined by a court of competent
jurisdiction by final and nonappealable judgment).  Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of any Revolving
Credit Commitment of any Lender, and each payment by a Participating Lender
under this Section 1.2 shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

4

--------------------------------------------------------------------------------


 

(f)            Indemnification.  The Participating Lenders shall, to the extent
of their respective Revolver Percentages, indemnify the L/C Issuer (to the
extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment) that the L/C Issuer may suffer or incur in
connection with any Letter of Credit issued by it.  The obligations of the
Participating Lenders under this Section 1.2(f) and all other parts of this
Section 1.2 shall survive termination of this Agreement and of all Applications,
Letters of Credit, and all drafts and other documents presented in connection
with drawings thereunder.

 

(g)           Manner of Requesting a Letter of Credit.  The Borrower shall
provide at least five (5) Business Days’ advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension, amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form reasonably acceptable to the Administrative
Agent and the L/C Issuer.  The Administrative Agent shall promptly notify the
L/C Issuer of the Administrative Agent’s receipt of each such notice (and the
L/C Issuer shall be entitled to assume that the conditions precedent to any such
issuance, extension, amendment or increase have been satisfied unless notified
to the contrary by the Administrative Agent or the Required Lenders) and the
L/C Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of the Letter of Credit so requested.

 

(h)           Replacement of the L/C Issuer.  The L/C Issuer may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer, and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

Section 1.3.          Applicable Interest Rates.  (a) Base Rate Loans.  Subject
to the provisions of Section 1.9, each Base Rate Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of (i) 365 or 366 days, as the case may be, or
(ii) 360 days, in the case of clause (c) of the definition of Base Rate relating
to the LIBOR Quoted Rate) and the actual number of days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, continued or
created by conversion from a Eurocurrency Loan until such Loan is repaid at a
rate per annum equal to the sum of the Applicable Margin plus the Base Rate from
time to time in effect, payable on the last day of such Interest Period and at
maturity (whether by acceleration or otherwise).

 

5

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate as in effect
on such day, with any change in the Base Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said prime commercial rate (it being acknowledged and agreed that such rate may
not be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the
rate determined by the Administrative Agent to be the average (rounded upward,
if necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to
the Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period which appears on the relevant
Reuters screen page as of 11:00 a.m. (London, England time) on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day)
divided by (ii) one (1) minus the Eurodollar Reserve Percentage.

 

(b)           Eurocurrency Loans.  Each Eurocurrency Loan made or maintained by
a Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and the actual number of days
elapsed or, in the case of Eurocurrency Loans denominated in Alternative
Currencies as to which market practice differs, in accordance with market
practice) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable on the last day of the Interest Period and at maturity
(whether by acceleration or otherwise), and, if the applicable Interest Period
is longer than three months, on each day occurring every three months after the
commencement of such Interest Period.

 

“Adjusted LIBOR” means, for any Borrowing of Eurocurrency Loans, a rate per
annum determined in accordance with the following formula:

 

 

Adjusted LIBOR

=

LIBOR

 

 

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurocurrency Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Loans is
determined or any category of extensions of

 

6

--------------------------------------------------------------------------------


 

credit or other assets that include loans by non-United States offices of any
Lender to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto.  For purposes of this definition, the Eurocurrency Loans
shall be deemed to be “eurocurrency liabilities” as defined in Regulation D
without benefit or credit for any prorations, exemptions or offsets under
Regulation D.  The Eurodollar Reserve Percentage shall be adjusted automatically
on and as of the effective date of any change in any such reserve percentage.

 

“LIBOR” means:

 

(a)           for any Interest Period, with respect to any Eurocurrency Loan:

 

(i)         denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (London time) on the Rate Determination Date, for
deposits in the relevant currency, with a term equivalent to such Interest
Period;

 

(ii)        denominated in Danish Krone, the rate per annum equal to the
Copenhagen Interbank Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date
with a term equivalent to such Interest Period; or

 

(iii)       denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 5.5(a) hereof; and

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the LIBOR rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

(c)           Rate Determinations.  The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

 

7

--------------------------------------------------------------------------------


 

Section 1.4.           Minimum Borrowing Amounts; Maximum Eurocurrency Loans. 
Each Borrowing of Base Rate Loans advanced under a Credit shall be in an amount
not less than $1,000,000 or such greater amount which is an integral multiple of
$100,000.  Each Borrowing of Eurocurrency Loans advanced, continued or converted
shall be in an amount equal to the Dollar Equivalent of $2,000,000 or such
greater amount which is an integral multiple of the Dollar Equivalent of
$100,000.  Without the Administrative Agent’s consent, there shall not be more
than ten (10) Borrowings of Eurocurrency Loans outstanding under the Revolving
Credit at any one time; provided that not more than two (2) of such Borrowings
shall have an Interest Period of one week.

 

Section 1.5.           Manner of Borrowing Loans and Designating Applicable
Interest Rates.  (a) Notice to the Administrative Agent.  The Borrower shall
give notice to the Administrative Agent by no later than 12:00 noon (Chicago
time):  (i) at least three (3) Business Days before the date on which the
Borrower requests the Lenders to advance a Borrowing of Eurocurrency Loans
denominated in U.S. Dollars, (ii) at least four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) before the date the
Borrower requests the Lenders to advance a Borrowing of Eurocurrency Loans
denominated in Alternative Currencies, and (iii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans.  The Loans
included in each Borrowing shall be denominated in the currency and bear
interest initially at the type of rate specified in such notice of a new
Borrowing.  Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing contained in Section 1.4 hereof, a portion thereof, as
follows:  (i) if such Borrowing is of Eurocurrency Loans denominated in
U.S. Dollars, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurocurrency Loans
denominated in U.S. Dollars or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
the Borrower may convert all or part of such Borrowing into Eurocurrency Loans
denominated in U.S. Dollars for an Interest Period or Interest Periods specified
by the Borrower.  The Borrower shall give all such notices requesting the
advance, continuation or conversion of a Borrowing to the Administrative Agent
by telephone, telecopy or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Eurocurrency
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurocurrency Loans must be given by no later
than 12:00 noon (Chicago time) at least (i) if denominated in U.S. Dollars,
three (3) Business Days or (ii) if denominated in an Alternative Currency, four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency), in each case before the date of the requested continuation or
conversion.  All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount and
currency of the requested Borrowing to be advanced, continued or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurocurrency Loans, the Interest Period
applicable thereto.  Upon notice to the Borrower by the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to the Borrower,
without notice), no Borrowing of Eurocurrency Loans shall be advanced,
continued, or created by conversion if any Default or Event of Default then
exists and any or all of the then outstanding Eurocurrency Loans denominated in
an Alternative Currency shall be prepaid, or redenominated into U.S. Dollars in
the amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.  The Borrower agrees that the
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.  Except as provided
pursuant to Section 5.6(c), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.

 

(b)           Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.5(a) above and, if such
notice requests the Lenders to make Eurocurrency Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)           Borrower’s Failure to Notify; Automatic Continuations and
Conversions.  Any outstanding Borrowing of Base Rate Loans shall automatically
be continued for an additional Interest Period on the last day of its then
current Interest Period unless the Borrower has notified the Administrative
Agent within the period required by Section 1.5(a) hereof that the Borrower
intends to convert such Borrowing, subject to Section 7.1 hereof, into a
Borrowing of Eurocurrency Loans denominated in U.S. Dollars or such Borrowing is
prepaid in accordance with Section 1.8(a) hereof.  If the Borrower fails to give
notice pursuant to Section 1.5(a) hereof of the continuation or conversion of
any outstanding principal amount of a Borrowing of Eurocurrency Loans before the
last day of its then current Interest Period within the period required by
Section 1.5(a) hereof or, whether or not such notice has been given, one or more
of the conditions set forth in Section 7.1 for the continuation or conversion of
a Borrowing of Eurocurrency Loans would not be satisfied, and such Borrowing is
not prepaid in accordance with Section 1.8(a) hereof, such Borrowing (i) if
denominated in U.S. Dollars, shall automatically be converted into a Borrowing
of Base Rate Loans and (ii) if denominated in an Alternative Currency, such
Eurocurrency Loans shall be continued as Eurocurrency Loans in their original
currency with an Interest Period of one (1) month.

 

(d)           Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time),
in the case of any Loan denominated in U.S. Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, on the date of any requested advance of a new
Borrowing, subject to Section 7 hereof, each Lender shall make available its
Loan comprising part of such Borrowing in funds immediately available at the
Administrative Agent’s office for such currency in Chicago, Illinois (or such
other location as the Administrative Agent shall designate).  The Administrative
Agent shall make the proceeds of

 

9

--------------------------------------------------------------------------------


 

each new Borrowing available to the Borrower at the Administrative Agent’s
principal office in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate).

 

(e)           Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) if such Loan is denominated in U.S. Dollars, (A) from the date
the related advance was made by the Administrative Agent to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (B) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day and (ii) if such Loan
is denominated in an  Alternative Currency, such rate as determined by the
Administrative Agent as is current market practice in such currency in
accordance with banking industry rules on interbank compensation.  If such
amount is not received from such Lender by the Administrative Agent immediately
upon demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.11 hereof so that the Borrower will have no liability under such
Section with respect to such payment.

 

Section 1.6.           Interest Periods.  As provided in Section 1.5(a) and 1.14
hereof, at the time of each request to advance, continue or create by conversion
a Borrowing of Eurocurrency Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options.  The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending:  (a) in the
case of Base Rate Loans, on the last day of the calendar quarter (i.e., the last
day of March, June, September or December, as applicable) in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurocurrency Loan, one week, 1, 2, 3 or 6 months thereafter, and (c) in the case
of a Swing Loan, on the date 1 to 7 days thereafter as mutually agreed to by the
Borrower and the Administrative Agent; provided, however, that:

 

(a)        any Interest Period for a Borrowing of Revolving Loans or Swing Loans
that otherwise would end after the Revolving Credit Termination Date shall end
on the Revolving Credit Termination Date;

 

10

--------------------------------------------------------------------------------


 

(b)        whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurocurrency
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(c)        for purposes of determining an Interest Period for a Borrowing of
Eurocurrency Loans, a month means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided, however, that if there is no numerically corresponding day in
the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.

 

Section 1.7.           Maturity of Loans.  Each Revolving Loan, both for
principal and interest not sooner paid, shall mature and become due and payable
by the Borrower on the Revolving Credit Termination Date.  Each Swing Loan shall
mature and become due and payable by the Borrower on the last day of the
Interest Period applicable thereto, or if earlier, the Revolving Credit
Termination Date.

 

Section 1.8.      Prepayments.  (a) Optional.  The Borrower shall have the
privilege of prepaying without premium or penalty (except as set forth in
Section 1.11 below) and in whole or in part (but, if in part, then:  (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurocurrency Loans, in an amount not less than the Dollar
Equivalent of $500,000, and (iii) in each case, in an amount such that the
minimum amount required for a Borrowing pursuant to Sections 1.4 and 1.14 hereof
remains outstanding) any Borrowing of Eurocurrency Loans at any time upon three
(3) Business Days (or four (4) Business Days if denominated in an Alternating
Currency or five (5) Business Days if denominated in a Special Notice Currency)
prior notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 12:00 noon (Chicago time) on the date of
prepayment, (or, in any case, such shorter period of time then agreed to by the
Administrative Agent) such prepayment to be made by the payment of the principal
amount to be prepaid and, in the case of any Eurocurrency Loans or Swing Loans,
accrued interest thereon to the date fixed for prepayment plus any amounts due
the Lenders under Section 1.11 hereof.

 

(b)       Mandatory.  (i) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.12 hereof or, if for any reason,
the Total Revolving Outstandings at any time exceed the Revolving Credit
Commitments at such time, prepay the Revolving Loans, Swing Loans, and, if
necessary, prefund the L/C Obligations in accordance with Section 9.4 hereof by
the amount, if any, necessary to reduce the Total Revolving Outstandings to the
aggregate Revolving Credit Commitments then in effect.

 

(ii)            Unless the Borrower otherwise directs, prepayments of Loans
under this Section 1.8(b) shall be applied first to Borrowings of Base Rate
Loans until payment in full

 

11

--------------------------------------------------------------------------------


 

thereof with any balance applied to Borrowings of Eurocurrency Loans in the
order in which their Interest Periods expire.  Each prepayment of Loans under
this Section 1.8(b) shall be made by the payment of the principal amount to be
prepaid and accrued interest thereon to the date of prepayment and, in the case
of any Eurocurrency Loan or Swing Loan, together with any amounts due the
Lenders under Section 1.11 hereof.  Each prefunding of L/C Obligations shall be
made in accordance with Section 9.4 hereof.

 

(c)       Alternative Currencies.  If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

 

(d)       The Administrative Agent will promptly advise each Lender of any
notice of prepayment it receives from the Borrower.  Any amount of Revolving
Loans and Swing Loans paid or prepaid before the Revolving Credit Termination
Date may, subject to the terms and conditions of this Agreement, be borrowed,
repaid and borrowed again.

 

Section 1.9.          Default Rate.  Notwithstanding anything to the contrary
contained in Section 1.3 hereof, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, letter of credit fees and other amounts
then owing by it at a rate per annum equal to:

 

(a)           for any Base Rate Loan or any Swing Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

(b)           for any Eurocurrency Loan denominated in U.S. Dollars or any Swing
Loan bearing interest at the Quoted Rate, the sum of 2.0% plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;

 

(c)           for any Eurocurrency Loan denominated in an Alternative Currency,
the sum of 2.0% plus the rate of interest in effect thereon at the time of such
default until the end of the Interest Period applicable thereto and, thereafter,
if such loan is not redenominated into U.S. Dollars as provided by
Section 1.5(a) hereof, at a rate per annum equal to the sum of (i) the
Applicable Margin for Eurocurrency Loans plus (ii) two percent (2%) plus
(iii) the rate of interest per annum as determined in good faith by the
Administrative Agent (rounded upwards, if necessary, to the next higher
1/100,000 of 1%) at which overnight or weekend deposits (or, if such amount due
remains unpaid more than three (3) Business Days, then for such other period of
time not longer than one month as the Administrative Agent may elect in good
faith) of the relevant Alternative Currency for delivery in immediately
available and freely transferable funds would be

 

12

--------------------------------------------------------------------------------


 

offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the applicable period as determined above and in
an amount comparable to the unpaid principal amount of any such Eurocurrency
Loan (or, if the Administrative Agent is not placing deposits in such currency
in the interbank market, then the Administrative Agent’s cost of funds in such
currency for such period);

 

(d)           for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 1.2(c) hereof with respect to such Reimbursement Obligation;

 

(e)           for any Letter of Credit, the sum of 2.0% plus the
L/C Participation Fee due Section 2.1(b) hereof with respect to such Letter of
Credit; and

 

(f)            for any other amount owing hereunder not covered by clauses
(a) through (e) above, the sum of 2% plus the Applicable Margin plus the Base
Rate from time to time in effect;

 

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower (which election may be retroactively effective to the
date of such Event of Default).  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.

 

Section 1.10.        Evidence of Indebtedness.  (a) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)       The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(c)       The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)       Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (in the case of its Revolving Loans
and referred to herein as a “Revolving Note”) or D-2 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable (Revolving Notes
and Swing Note being hereinafter referred to collectively as the “Notes” and
individually as a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender. 
Thereafter, the Loans

 

13

--------------------------------------------------------------------------------


 

evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 13.9 hereof) be represented
by one or more Notes payable to the order of the payee named therein or any
assignee pursuant to Section 13.9 hereof, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in
subsections (a) and (b) above.

 

Section 1.11.        Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurocurrency Loan or Swing
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Lender, but excluding any loss of profit) as a result of:

 

(a)           any payment, prepayment or conversion of a Eurocurrency Loan or
Swing Loan on a date other than the last day of its Interest Period,

 

(b)           any failure (because of a failure to meet the conditions of
Section 7 hereof or otherwise) by the Borrower to borrow or continue a
Eurocurrency Loan or Swing Loan, or to convert a Base Rate Loan into a
Eurocurrency Loan or Swing Loan, on the date specified in a notice given
pursuant to Section 1.5(a) or 1.14 hereof,

 

(c)           any failure by the Borrower to make any payment of principal on
any Eurocurrency Loan or Swing Loan when due (whether by acceleration or
otherwise), or

 

(d)           any acceleration of the maturity of a Eurocurrency Loan or Swing
Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate, absent manifest error, shall be deemed prime facie
correct.

 

Section 1.12.        Commitment Terminations.  (a) Optional Revolving Credit
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days, prior written notice to the Administrative
Agent (or such shorter time period agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$5,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the Total Revolving Outstandings.  Any
termination of the Revolving Credit Commitments below the L/C Sublimit, Swing
Line Sublimit, or Alternative Currency Sublimit then in effect shall reduce the
L/C Sublimit, Swing Line Sublimit or Alternative Currency Sublimit, as
applicable, by a like amount.  The Administrative Agent shall give prompt notice
to each Lender of any such termination of the Revolving Credit Commitments.

 

14

--------------------------------------------------------------------------------


 

(b)           Any termination of the Revolving Credit Commitments pursuant to
this Section 1.12 may not be reinstated.

 

(c)           For the avoidance of doubt, prepayments pursuant to
Sections 1.8(a) hereof shall not result in any reduction of the Revolving Credit
Commitments.

 

Section 1.13.        Replacement of Lenders.  If any Lender requests
compensation under Section 10.3, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 13.1 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 10.4, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.9), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 10.3 or Section 13.1) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)         the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 13.9;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 1.11 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 10.3 or payments required to be made pursuant to
Section 13.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)        such assignment does not conflict with applicable law; and

 

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

15

--------------------------------------------------------------------------------


 

Section 1.14.        Swing Loans.  (a) Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its discretion, make loans to the Borrower in U.S. Dollars under the Swing
Line (individually a “Swing Loan” and collectively the “Swing Loans”) which
shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit.  The Swing Loans may be availed of the Borrower from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Revolving Credit Termination Date; provided that each Swing Loan must be
repaid on the last day of the Interest Period applicable thereto.  Each Swing
Loan shall be in a minimum amount of $250,000 or such greater amount which is an
integral multiple of $100,000.

 

(b)           Interest on Swing Loans.  Each Swing Loan shall bear interest
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to (i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Quoted Rate (computed on the basis of a year of 360 days
for the actual number of days elapsed).  Interest on each Swing Loan shall be
due and payable prior to such maturity on the last day of each Interest Period
applicable thereto.

 

(c)           Requests for Swing Loans.  The Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
2:00 p.m. (Chicago time) on the date upon which a Borrower requests that any
Swing Loan be made, of the amount and date of such Swing Loan, and the Interest
Period requested therefor.  The Administrative Agent shall promptly advise the
Swing Line Lender of any such notice received from the Borrower.  Within
30 minutes after receiving such notice, the Swing Line Lender may in its
discretion quote an interest rate to the Borrower at which the Swing Line Lender
would be willing to make such Swing Loan available to the Borrower for the
Interest Period so requested (the rate so quoted for a given Interest Period
being herein referred to as the “Quoted Rate”).  The Borrower acknowledges and
agrees that the interest rate quote is given for immediate and irrevocable
acceptance.  If the Borrower does not so immediately accept the Quoted Rate for
the full amount requested by the Borrower for such Swing Loan, the Quoted Rate
shall be deemed immediately withdrawn and such Swing Loan shall bear interest at
the rate per annum determined by adding the Applicable Margin for Base Rate
Loans under the Revolving Credit to the Base Rate as from time to time in
effect.  Subject to the terms and conditions hereof, the proceeds of such Swing
Loan shall be made available to the Borrower on the date so requested at the
offices of the Swing Line Lender in Chicago, Illinois.  Anything contained in
the foregoing to the contrary notwithstanding the undertaking of the Swing Line
Lender to make Swing Loans shall be subject to all of the terms and conditions
of this Agreement; provided that the Swing Line Lender shall not advance any
Swing Loan if it shall have received prior to 2:00 p.m. on the date of the
proposed Swing Loan Borrowing a notice from the Administrative Agent or the
Required Lenders that one or more of the conditions precedent contained in
Section 7.2 hereof is not then satisfied.

 

(d)           Refunding Loans.  In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to the Borrower, request each Lender to make a Revolving Loan in the form
of a Base Rate Loan in an amount equal to such Lender’s

 

16

--------------------------------------------------------------------------------


 

Revolver Percentage of the amount of the Swing Loans outstanding on the date
such notice is given.  Unless an Event of Default described in Section 9.1(j) or
9.1(k) hereof exists with respect to the Borrower, regardless of the existence
of any other Event of Default, each Lender shall make the proceeds of its
requested Revolving Loan available to the Administrative Agent for the account
of the Swing Line Lender, in immediately available funds, at the Administrative
Agent’s principal office in Chicago, Illinois, before 12:00 Noon (Chicago time)
on the Business Day following the day such notice is given.  The proceeds of
such Borrowing of Revolving Loans to the Swing Line Lender to repay the
outstanding Swing Loans.

 

(e)           Participations.  If any Lender refuses or otherwise fails to make
a Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.14(d) hereof above (because an Event of Default described in
Section 9.1(j) or 9.1(k) hereof exists with respect to the Borrower or
otherwise), such Lender will, by the time and in the manner such Revolving Loan
was to have been funded to the Administrative Agent, purchase from the Swing
Line Lender an undivided participating interest in the outstanding Swing Loans
in an amount equal to its Revolver Percentage of the aggregate principal amount
of Swing Loans that were to have been repaid with such Revolving Loans.  Each
Lender that so purchases a participation in a Swing Loan shall thereafter be
entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such
Loan.  The several obligations of the Lenders under this Section shall be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Lender may have or have had against the Borrower, any other
Lender or any other Person whatsoever.  Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Revolving Credit Commitments
of any Lender, and each payment made by a Lender under this Section shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

Section 1.15.        Increase in Commitments.  The Borrower may, with the
written consent of the Administrative Agent, L/C Issuer and Swing Line Lender
(which consent of the Administrative Agent shall not be unreasonably withheld or
delayed), increase the aggregate amount of the Revolving Credit Commitments by
delivering a Commitment Amount Increase Request at least five (5) Business Days
prior to the desired effective date of such increase (the “Commitment Amount
Increase”) identifying an additional Lender (or additional Revolving Credit
Commitments for existing Lender(s)) and the amount of its Revolving Credit
Commitment (or additional amount of its Revolving Credit Commitment(s));
provided, however, that (i) any increase of the aggregate amount of the
Revolving Credit Commitments to an amount in excess of $300,000,000 will require
the approval of the Required Lenders, and (ii) any increase of the aggregate
amount of the Revolving Credit Commitments shall be in an amount not less than
$10,000,000.  The effective date of the Commitment Amount Increase shall be
agreed upon by the Borrower and the Administrative Agent.  Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance Loans in an amount sufficient such that after giving effect to its
Loans each Bank shall have outstanding its pro rata share of Loans.  It shall be
a condition to such effectiveness that (i) either no Eurocurrency Loans be
outstanding on the date of such effectiveness or the Borrower pays any
applicable breakage cost under Section 1.11 hereof incurred by any Lender
resulting from the repayment of its Loans and

 

17

--------------------------------------------------------------------------------


 

(ii) the Borrower shall not have terminated any portion of the Revolving Credit
Commitments pursuant to Section 1.14 hereof.  The Borrower agrees to pay any
reasonable expenses of the Administrative Agent relating to any Commitment
Amount Increase.  Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to increase its Revolving Credit Commitment and no
Lender’s Revolving Credit Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Revolving Credit Commitment.

 

Section 1.16.        Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.6 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 1.17; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 1.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect

 

18

--------------------------------------------------------------------------------


 

of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.1 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Loans are held by the Lenders pro rata in accordance
with their Revolver Percentages without giving effect to
Section 1.16(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 1.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)        Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolver Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 1.17.

 

(C)        With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolver Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
(x) the conditions set forth in Section 7.1 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and

 

19

--------------------------------------------------------------------------------


 

(y) such reallocation does not cause the aggregate Revolving Loans and interests
in L/C Obligations and Swing Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral; Repayment of Swing Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 1.17.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swing Line Lender and each L/C Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held pro rata by the Lenders in accordance with their
respective Revolver Percentages (without giving effect to Section 1.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)           New Swing Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

Section 1.17.          Cash Collateral for Fronting Exposure.  At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any L/C Issuer (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 1.16(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the

 

20

--------------------------------------------------------------------------------


 

benefit of the L/C Issuers, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the L/C Issuers as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 1.17 or
Section 1.16 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section 1.17(c) following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and
each L/C Issuer that there exists excess Cash Collateral; provided that, subject
to Section 1.16, the Person providing Cash Collateral and each L/C Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

SECTION 2.                                             FEES.

 

Section 2.1.           Fees.  (a) Revolving Credit Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed) on the
average daily Unused Revolving Credit Commitments.  Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

 

(b)           Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.2 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit.  Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee (the

 

21

--------------------------------------------------------------------------------


 

“L/C Participation Fee”) at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed) in effect during each day of such quarter applied
to the daily average face amount of Letters of Credit outstanding during such
quarter.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
assignment and other administrative fees for each Letter of Credit.  Such
standard fees referred to in the preceding sentence may be established by the
L/C Issuer from time to time as notified to the Borrower in writing.

 

(c)           Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated June 25, 2015 or
as otherwise agreed to in writing between them.

 

SECTION 3.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 3.1.           Place and Application of Payments.  All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) or, if such payment is to be
made in an Alternative Currency, no later than the Applicable Time to such
office as the Administrative Agent has previously specified in a notice to the
Borrower, in each case for the benefit of the Lender(s) or L/C Issuer entitled
thereto.  Any payments received after such time shall be deemed to have been
received by the Administrative Agent on the next Business Day.  All such
payments shall be made (i) in U.S. Dollars, in immediately available funds at
the place of payment, or (ii) in the case of amounts payable hereunder in an
Alternative Currency, in such Alternative Currency in such funds then customary
for the settlement of international transactions in such currency, in each case
without set-off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, the Federal Funds Rate for
each such day and (y) if such scheduled payment was to be made in an Alternative
Currency, the rate established by Section 1.9(c) hereof for Eurocurrency Loans
denominated in such currency and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, (x) if such scheduled payment was to be made in U.S. Dollars,

 

22

--------------------------------------------------------------------------------


 

the Base Rate in effect for each such day and (y) if such scheduled payment was
to be made in an Alternative Currency, the rate per annum established by
Section 1.9(c) hereof for Eurocurrency Loans denominated in such currency.

 

Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, the Borrower is prohibited by any Legal Requirement
from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in U.S. Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.

 

Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations by the Administrative Agent
or any of the Lenders after acceleration or the final maturity of the
Obligations or termination of the Revolving Credit Commitments as a result of an
Event of Default shall be remitted to the Administrative Agent and distributed
as follows:

 

(a)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent in protecting, preserving or enforcing
rights under the Loan Documents, and in any event all costs and expenses of a
character which the Borrower has agreed to pay the Administrative Agent under
Section 13.12 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

(b)           second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each Person to which such sums are due;

 

(c)           third, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and any Hedging Liability and Funds Transfer and Bank Product
Liability, the aggregate amount paid to, or held as collateral security for, the
Lenders and, in the case of Hedging Liability, their Affiliates to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each Person to
which such sums are due;

 

(d)           fourth, to the payment of all other unpaid Obligations to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
Person to which such sums are due; and

 

(e)           fifth, to the Borrower or whoever else may be lawfully entitled
thereto.

 

23

--------------------------------------------------------------------------------


 

SECTION 4.                                             THE GUARANTIES.

 

Section 4.1.           Guaranties.  The payment and performance of the
Obligations, Hedging Liability, and Funds Transfer and Bank Product Liability
shall at all times be guaranteed by such direct and indirect Subsidiaries of the
Borrower as are from time to time required to become Guarantors hereunder
pursuant to Section 12 hereof pursuant to one or more guaranty agreements or
Additional Guarantor Supplements, each in form and substance reasonably
acceptable to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”); provided, however, that a Foreign Subsidiary shall not be
required to be a guarantor hereunder.

 

Section 4.2.           Further Assurances.  In the event the Borrower or any
Subsidiary forms or acquires any other Subsidiary after the date hereof, the
Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty or Additional Guarantor
Supplement as the Administrative Agent may then require in accordance with
Section 12, and the Borrower shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

 

SECTION 5.                                             DEFINITIONS;
INTERPRETATION.

 

Section 5.1.           Definitions.  The following terms when used herein shall
have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary prior to such acquisition), or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary prior
to such acquisition) provided that the Borrower or the Subsidiary is the
surviving entity.

 

“Additional Guarantor Supplement” means an Additional Guarantor Supplement in
the form of Exhibit G hereto.

 

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus (a) the sum of all amounts deducted in arriving at such Net Income
amount in respect of (i) Interest Expense for such period, (ii) federal, state,
and local income taxes for such period, (iii) depreciation of fixed assets and
amortization of intangible assets for such period, (iv) non-cash charges
(including, without limitation, option expenses), (b) up to $6,000,000 in any
four fiscal quarter period (but in no event more than $25,000,000 in the
aggregate for all

 

24

--------------------------------------------------------------------------------


 

periods from and after the Closing Date) of restructuring expenses paid in cash
or charges relating to disputes with customers (c) restructuring expenses paid
in cash during such period in connection with Permitted Acquisitions not to
exceed 5% of Adjusted EBITDA for such period (calculated without giving effect
to this clause (c)), and (d) an amount calculated by the Borrower and approved
by the Administrative Agent in its reasonable discretion equal to the Adjusted
EBITDA (calculated without giving effect to this clause (d)) of the Persons or
assets which are the subject of each Permitted Acquisition as if such Permitted
Acquisition was completed on the first day of such period to the extent not
subsequently sold or otherwise disposed of during such period minus to the
extent included in computing Net Income, non-cash income, including, without
limitation, non-cash income that would constitute “prepaid pension expense” on
the financial statements of the Borrower in accordance with GAAP.

 

“Adjusted LIBOR” is defined in Section 1.3(b) hereof.

 

“Administrative Agent” means BMO Harris Bank N.A. and any successor appointed
pursuant to Section 11.7 hereof.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agent Parties” has the meaning assigned to such term in Section 13.7(d).

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 13.23.

 

“Alternative Currency” means each of the following currencies: Danish Krone,
Euro and Sterling, together with each other currency (other than U.S. Dollars)
that is approved in accordance with Section 5.5; provided that for each
Alternative Currency, such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at

 

25

--------------------------------------------------------------------------------


 

such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with U.
S. Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
aggregate Revolving Credit Commitments and $50,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and L/C Participation Fees payable under Section 2.1 hereof
until the first Pricing Date (defined below), the rates per annum shown opposite
Level III below, and, thereafter, from one Pricing Date to the next Pricing Date
means the applicable margin determined in accordance with the following
schedule:

 

LEVEL

 

LEVERAGE RATIO
FOR SUCH PRICING
DATE

 

APPLICABLE
MARGIN FOR BASE
RATE LOANS AND
REIMBURSEMENT
OBLIGATIONS SHALL
BE:

 

APPLICABLE
MARGIN FOR
EUROCURRENCY
LOANS AND
L/C PARTICIPATION
FEE SHALL BE:

 

APPLICABLE
MARGIN FOR
COMMITMENT
FEE SHALL BE:

 

V

 

Greater than or equal to 3.0 to 1.0

 

1.00

%

2.00

%

0.40

%

IV

 

Less than 3.00 to 1.0, but greater than or equal to 2.25 to 1.0

 

0.75

%

1.75

%

0.35

%

III

 

Less than 2.25 to 1.0 but greater than or equal to 1.5 to 1.0

 

0.50

%

1.50

%

0.30

%

II

 

Less than 1.5 to 1.0 but greater than or equal to 0.75 to 1.0

 

0.25

%

1.25

%

0.25

%

I

 

Less than 0.75 to 1.0

 

0.00

%

1.00

%

0.20

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2015, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof.  The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than 3.0 to 1.0).  If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take

 

26

--------------------------------------------------------------------------------


 

effect from the date of delivery until the next Pricing Date.  In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date.  Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Application” is defined in Section 1.2(b) hereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and acceptance entered into by a
Lender and an assignee in accordance with the terms of Section 13.9 hereof (with
the consent of any party whose consent is required by Section 13.9 hereof), and
accepted by the Administrative Agent, in substantially the form of Exhibit H or
any other form approved by the Administrative Agent.

 

“Authorized Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Vice President Finance, Treasurer or Assistant Treasurer of
the Borrower, acting singly.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2(g) hereof or on any update of
any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.

 

“Base Rate” is defined in Section 1.3(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurocurrency
Loans, for a single Interest Period.  Borrowings of Revolving Loans are made and
maintained ratably by each of the Lenders according to their Revolver
Percentages.  A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new

 

27

--------------------------------------------------------------------------------


 

Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 1.5(a) hereof.  Borrowings
of Swing Loans are made by the Swing Line Lender in accordance with the
procedures set forth in Section 1.14 hereof.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Loan, means any such day that is also a
London Banking Day:

 

(a)        if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in U.S. Dollars, any fundings, disbursements,
settlements and payments in U.S. Dollars in respect of any such Eurocurrency
Loan, or any other dealings in U.S. Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan, means any such day that is
also a London Banking Day;

 

(b)        if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day;

 

(c)        if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a currency other than U.S. Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than U.S. Dollars or Euro in respect of a
Eurocurrency Loan denominated in a currency other than U.S. Dollars or Euro, or
any other dealings in any currency other than U.S. Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

28

--------------------------------------------------------------------------------


 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 20% or more of
the outstanding capital stock or other equity interest of the Borrower on a
fully-diluted basis or (b) the failure of individuals who are members of the
board of directors (or similar governing body) of the Borrower on the Closing
Date (together with any new or replacement directors whose initial nomination
for election was approved by a majority of the directors who were either
directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 hereof shall be satisfied or
waived in a manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Commitment Amount Increase” is defined in Section 1.15 hereof.

 

“Commitment Amount Increase Request” means a Commitment Amount Increase Request
in the form of Exhibit E hereto.

 

“Communications” has the meaning assigned to such term in Section 13.7(d).

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit” means either the Revolving Credit or the Swing Line.

 

29

--------------------------------------------------------------------------------


 

“Credit Event” means the initial advancing of any Loan, the continuation of or
conversion of a Loan into a Eurocurrency Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Danish Krone” and “DKK” means the lawful currency of Denmark.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 1.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, at any time after the
Closing Date (i) become the subject of a proceeding under any Debtor Relief Law,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a

 

30

--------------------------------------------------------------------------------


 

Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.16(b)) upon delivery of written notice
of such determination to the Borrower, the L/C Issuer, the Swing Line Lender and
each Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 8.10 hereof.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of U.S. Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means each subsidiary which is organized under the laws of
any jurisdiction of the United States of America.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

 

“Eligible Currency” means any lawful currency other than U.S. Dollars that is
readily available, freely transferable and convertible into U.S. Dollars in the
international interbank market available to the Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
by the Lenders of any currency as an Alternative Currency, any change in
currency controls or exchange regulations or any change in the national or
international financial, political or economic conditions are imposed in the
country in which such currency is issued, result in, in the reasonable opinion
of the Administrative Agent, (a) such currency no longer being readily
available, freely transferable and convertible into U.S. Dollars, (b) a Dollar
Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which any Lender is willing to make such Revolving Loan (each of
(a), (b), (c), and (d) a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Borrower, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist. Within, five (5) Business Days after receipt of such notice from
the Administrative Agent, the Borrower shall repay all Revolving Loans in such
currency to which the Disqualifying Event applies or convert such Loans into the
Dollar Equivalent of Revolving Loans in U.S. Dollars, subject to the other terms
contained herein.

 

31

--------------------------------------------------------------------------------


 

“Eligible Line of Business” means any business similar to any lines of business
engaged in as of the date of this Agreement by the Borrower or any of its
Subsidiaries and businesses reasonably incidental or ancillary thereto.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Loan” means a Loan bearing interest at the rate specified in
Section 1.3(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.3(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such  exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

32

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 1.13) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 13.1 amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 13.1(g), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement dated as of November 18,
2010 among the Borrower, the Lenders party thereto and BMO Harris Bank N.A., as
Administrative Agent.

 

“Existing L/Cs” is defined in Section 1.2(a) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (b)(i) of the definition of Base Rate appearing in
Section 1.3(a) hereof.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
plus (b) Interest Expense for such period (to the extent payable in cash), plus
(c) all dividends of the Borrower paid in cash during such period, plus
(d) federal, state, and local income taxes paid in cash by the Borrower and its
Subsidiaries during such period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolver Percentage of the
outstanding

 

33

--------------------------------------------------------------------------------


 

L/C Obligations with respect to Letters of Credit issued by such L/C Issuer
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Revolver Percentage of outstanding Swing Loans made by
the Swing Line Lender other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funds Transfer and Bank Product Liability” means the liability of the Borrower
or any of its Subsidiaries owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, commercial credit card, purchase cards, stored value cards and
cash management and treasury management services afforded to the Borrower or any
such Subsidiary by any of such Lenders or their Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” and “Guarantors” each is defined in Section 12.1 hereof.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

34

--------------------------------------------------------------------------------


 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders or their Affiliates; provided, however, that with respect to any
Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or to
which such approval has been withdrawn.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured, (b) all indebtedness for the deferred purchase
price of Property or services, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
liability in respect of banker’s acceptances or letters of credit (other than
obligations in respect of undrawn letters of credit securing current account
payables or performance obligations in the ordinary course of business), and
(g) any indebtedness, whether or not assumed, secured by Liens on Property
acquired by such Person at the time of acquisition thereof, it being understood
that the term “Indebtedness for Borrowed Money” shall not include trade payables
arising in the ordinary course of business.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) net of interest
income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

“Interest Period” is defined in Section 1.6 hereof.

 

35

--------------------------------------------------------------------------------


 

“Judgment Currency” is defined in Section 13.23 hereof.

 

“Knowledge” means the actual knowledge of an Authorized Officer.

 

“L/C Issuer” means BMO Harris Bank N.A. or any of its Affiliates, in its
capacity as issuer of Letters of Credit hereunder, and any successor issuer of
Letters of Credit hereunder.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 2.1(b) hereof.

 

“L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes the financial institutions from time to time party
to this Agreement, including each assignee Lender pursuant to Section 13.9
hereof and each new Lender pursuant to Section 1.15 hereof and, unless the
context otherwise requires, the Swing Line Lender.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.2(a) hereof.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four fiscal quarters then ended.

 

“LIBOR” is defined in Section 1.3(b) hereof.

 

“LIBOR Quoted Currency” means Dollars, Euro, and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurocurrency Loan or otherwise, each of which is a “type” of Loan
hereunder.

 

36

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

 

“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or financial condition
of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the ability of the Borrower or any Subsidiary to perform its
material obligations under any Loan Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary of any Loan Document or the rights and remedies of
the Administrative Agent and the Lenders thereunder.

 

“Material Subsidiary” means, at any time, each Domestic Subsidiary that,
together with its Subsidiaries, shall have accounted for more than 5% of
Adjusted EBITDA for the four consecutive fiscal quarters of the Borrower most
recently ended; provided that if, at any time, the Domestic Subsidiaries that
are not Material Subsidiaries (collectively, the “Non-Material Subsidiaries”)
account for 10% or more in the aggregate of Adjusted EBIDTA for the four
consecutive fiscal quarters of the Borrower most recently ended, then the
Borrower shall designate one or more additional Domestic Subsidiaries as
Material Subsidiaries to the effect that, after such designation, all the
remaining Non-Material Subsidiaries, taken as a whole, would not account for 10%
or more in the aggregate of Adjusted EBIDTA for the four consecutive fiscal
quarters of the Borrower most recently ended; provided, however, that no SPV,
nor any other Subsidiary subject to special regulation preventing it from
guaranteeing the Indebtedness of the Borrower hereunder, shall be designated as
a Material Subsidiary.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

 

37

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.10 and (b) has been approved by the
Required Lenders.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notes” is defined in Section 1.10(d) hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.21 hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13).

 

38

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Loans
on any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date.

 

“Participant” has the meaning assigned to such term in Section 13.9(d).

 

“Participant Register” has the meaning specified in Section 13.9(d).

 

“Participating Interest” is defined in Section 1.2(d) hereof.

 

“Participating Lender” is defined in Section 1.2(d) hereof.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)        the Acquired Business is in an Eligible Line of Business;

 

(b)        the Acquisition shall not be a Hostile Acquisition;

 

(c)        the financial statements of the Acquired Business shall have been
audited by an independent accounting firm of national or regional repute or
otherwise reasonably satisfactory to the Administrative Agent, or if such
financial statements have not been audited by such an accounting firm, such
financial statements shall have been approved by the Administrative Agent;

 

(d)        for any Acquired Business with its primary operations outside the
United States, the Total Consideration for such Acquired Business does not
exceed $75,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses with their primary operations outside the United States of
America acquired from the Closing Date, does not exceed in the aggregate
$150,000,000;

 

(e)        the Borrowers shall have (i) for each Acquired Business the Total
Consideration of which exceeds $5,000,000, notified the Administrative Agent and
the Lenders not less than 10 days prior to any such Acquisition and (ii) for
each Acquired Business the Total Consideration of which exceeds $30,000,000,
furnished to the Administrative Agent and Lenders at such time reasonable
details as to such Acquisition (including sources and uses of funds therefor),
and 3-year historical financial information

 

39

--------------------------------------------------------------------------------


 

(or such shorter period for which such Acquired Business has been in existence)
and 1-year pro forma financial forecasts of the Acquired Business on a stand
alone basis as well as of the Borrower on a consolidated basis after giving
effect to the Acquisition and covenant compliance calculations reasonably
satisfactory to the Administrative Agent;

 

(f)         if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith; and

 

(g)        the Borrower shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that the Borrower
would have a Total Leverage Ratio as of the last day of the last fiscal quarter
for which financial statements have been delivered on a pro forma basis of no
greater than 3.00 to 1.00 (assuming the indebtedness incurred at the time of
such Acquisition was incurred on the first day of such 12-month period and on a
pro forma basis after giving effect to such Acquisition); and

 

(h)        after giving effect to the Acquisition, no Default or Event of
Default shall exist, including with respect to the covenants contained in
Sections 8.22 and 8.23 hereof, on a pro forma basis assuming the Acquisition
occurred on the first day of the immediately preceding 12-month period.

 

“Permitted Securitization”  means an accounts receivable securitization program
which provides for the transfer at no less than fair market value of accounts
receivable and related rights owed to the Borrower or any of its Subsidiaries.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Platform” has the meaning assigned to such term in Section 13.7(d).

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the

 

40

--------------------------------------------------------------------------------


 

relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quoted Rate” is defined in Section 1.14(c) hereof.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent); provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
L/C Issuer, as applicable.

 

“Register” is defined in Section 13.9(c) hereof.

 

“Reimbursement Obligation” is defined in Section 1.2(c) hereof.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in L/C Obligations and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in L/C Obligations, and Unused Revolving Credit Commitments of the
Lenders.  To the extent provided in the last paragraph of Section 13.10, the
outstanding Loans and interests in L/C Obligations and Unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Revaluation Date” means with respect to any Revolving Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Loan denominated in
an Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 1.5.

 

41

--------------------------------------------------------------------------------


 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.

 

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans to and to participate in Swing Loans and Letters
of Credit hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof.

 

“Revolving Credit Termination Date” means August 10, 2020.

 

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurocurrency Loan, each of which is a “type” of Revolving
Loan hereunder.

 

“Revolving Note” is defined in Section 1.10(d) hereof.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority

 

“Securitization Attributed Indebtedness”  means the amount of obligations
outstanding under a Permitted Securitization on any date of determination that
would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Lender if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.

 

42

--------------------------------------------------------------------------------


 

“SPV” means any Wholly-owned Subsidiary formed solely for the purpose of and
that engages only in one or more Permitted Securitizations, and activities
related thereto.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.14 hereof.

 

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to the terms hereof.

 

“Swing Line Sublimit” means $15,000,000, as reduced pursuant to the terms
hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.

 

“Swing Note” is defined in Section 1.10(d) hereof.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) indebtedness payable
to the seller in connection with such Acquisition, plus (c) the fair market
value of any equity securities, including any warrants or options therefor,
delivered to the seller in connection with any Acquisition, plus (d) the present
value of covenants not to compete entered into in connection with such

 

43

--------------------------------------------------------------------------------


 

Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, plus (e) the amount of indebtedness
assumed in connection with such Acquisition.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, plus (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Loans and L/C Obligations.

 

“Trade Date” is defined in Section 13.9(b) hereof.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the Total Revolving
Outstandings, provided that Swing Loans outstanding from time to time shall be
deemed to reduce the Unused Revolving Credit Commitment of the Administrative
Agent for purposes of computing the commitment fee under Section 2.1(a) hereof.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 13.1(g).

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

44

--------------------------------------------------------------------------------


 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

“Withholding Agent” means the Borrower, any Guarantor and the Administrative
Agent.

 

Section 5.2.                      Interpretation.  The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined. 
The words “hereof”, “herein”, and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

 

Section 5.3.                      Change in Accounting Principles.  If, after
the date of this Agreement, there shall occur any change in GAAP from those used
in the preparation of the financial statements referred to in Section 6.5 hereof
and such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

Section 5.4.                      Exchange Rates; Currency Equivalents.  (a) The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Borrower hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than U.S. Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.

 

45

--------------------------------------------------------------------------------


 

(b)                    Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Loan, an
amount, such as a required minimum or multiple amount, is expressed in
U.S. Dollars, but such Borrowing is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such U.S. Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

 

Section 5.5.                      Additional Alternative Currencies.  (a) The
Borrower may from time to time request that Eurocurrency Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that (i) such requested currency is an Eligible Currency and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency.  In the case
of any such request with respect to the making of Eurocurrency Loans, such
request shall be subject to the approval of all the Lenders and the
Administrative Agent.

 

(b)                    If the Lenders and Administrative Agent consent to making
Eurocurrency Loans in such requested currency and the Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative agent shall so notify the Borrower and
may amend the definition of LIBOR for any Non-LIBOR Quoted Currency to the
extent necessary to add the applicable LIBOR for such currency and (ii) to the
extent the definition of LIBOR reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Loans.

 

Section 5.6.                      Change of Currency.  (a) Each obligation of
the Borrower to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption.  If, in relation to the currency of any such member state, the basis
of accrual of interest expressed in this Agreement in respect of that currency
shall be inconsistent with any convention or practice in the London interbank
market for the basis of accrual of interest in respect of the Euro, such
expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                    Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)                     Each provision of this Agreement also shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

 

46

--------------------------------------------------------------------------------


 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

 

Section 6.1.                      Organization and Qualification.  The Borrower
is duly organized, validly existing and in good standing as a corporation under
the laws of the State of Indiana, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 6.2.                      Subsidiaries.  Each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, as the case may be, has
full and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  Schedule 6.2 hereto identifies each Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class of its authorized capital stock
and other equity interests and the number of shares of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens other than Liens not prohibited by Section 8.8(a).  There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.

 

Section 6.3.                      Authority and Validity of Obligations.  The
Borrower has full right and authority to enter into this Agreement and the other
Loan Documents executed by it, to make the borrowings herein provided for, to
issue its Notes in evidence thereof, and to perform all of its obligations
hereunder and under the other Loan Documents executed by it.  Each Subsidiary
has full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Bank
Product Liability, and to perform all of its obligations under the Loan
Documents executed by it.  The Loan Documents delivered by the Borrower and by
each Subsidiary have been duly authorized, executed, and delivered by such
Person and constitute valid and binding obligations of such Person enforceable
against it in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the

 

47

--------------------------------------------------------------------------------


 

performance or observance by the Borrower or any Subsidiary of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon the Borrower or any Subsidiary or any provision of the
organizational documents (e.g., charter, articles of incorporation or by-laws,
articles of association or operating agreement, partnership agreement or other
similar organizational documents) of the Borrower or any Subsidiary, (b)
contravene or constitute a default under any covenant, indenture or agreement of
or affecting the Borrower or any Subsidiary or any of its Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (c) result in the
creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary.

 

Section 6.4.                      Use of Proceeds; Margin Stock.  The Borrower
shall use the proceeds of the Revolving Credit for its general working capital
purposes and for such other legal and proper purposes as are consistent with all
applicable laws.  Neither the Borrower nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.  Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.

 

Section 6.5.                      Financial Reports.  The consolidated balance
sheet of the Borrower and its Subsidiaries as at December 31, 2014, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, which financial statements are accompanied by the
audit report of Grant Thornton LLP, independent public accountants, and the
unaudited interim consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2015, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the nine (9) months then ended, heretofore furnished to the Administrative
Agent and the Lenders, fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.  Neither the
Borrower nor any Subsidiary has contingent liabilities which are material to it
other than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.

 

Section 6.6.                      No Material Adverse Change.  Since
December 31, 2014, there has been no change in the financial condition of the
Borrower or any Subsidiary except those occurring in the ordinary course of
business, none of which individually or in the aggregate have been materially
adverse.

 

Section 6.7.                      Full Disclosure.  The statements and
information furnished to the Administrative Agent and the Lenders in connection
with the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby taken as a whole do not contain any untrue statements of a

 

48

--------------------------------------------------------------------------------


 

material fact or omit a material fact necessary to make the material statements
contained herein or therein not misleading, the Administrative Agent and the
Lenders acknowledging that as to any projections furnished to the Administrative
Agent and the Lenders, the Borrower only represents that the same were prepared
on the basis of information and estimates the Borrower believed to be
reasonable.

 

Section 6.8.                      Trademarks, Franchises, and Licenses.  The
Borrower and its Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

 

Section 6.9.                      Governmental Authority and Licensing.  The
Borrower and its Subsidiaries have received all licenses, permits, and approvals
of all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect.  No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the Knowledge of the Borrower, threatened.

 

Section 6.10.               Good Title.  The Borrower and its Subsidiaries have
good and defensible title to (or valid leasehold interests in) their assets as
reflected on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
assets sold in the ordinary course of business or pursuant to Dispositions
permitted hereunder), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.

 

Section 6.11.               Litigation and Other Controversies.  There is no
litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the Knowledge of the Borrower threatened, against the Borrower
or any Subsidiary which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.12.               Taxes.  All income and other material tax returns
required to be filed by the Borrower or any Subsidiary in any jurisdiction have,
in fact, been filed, and all Taxes upon the Borrower or any Subsidiary or upon
any of its Property, income or franchises, which are shown to be due and payable
in such returns, have been paid, except such Taxes, if any, as are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and as to which adequate reserves established in
accordance with GAAP have been provided.  The Borrower does not know of any
proposed additional Tax assessment against it or its Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts.  Adequate provisions in accordance with GAAP for Taxes on the books of
the Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.

 

49

--------------------------------------------------------------------------------


 

Section 6.13.               Approvals.  No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by the Borrower or any Subsidiary of any Loan Document, except for such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.

 

Section 6.14.               Affiliate Transactions.  Neither the Borrower nor
any Subsidiary is a party to any contracts or agreements with any of its
Affiliates (other than with Wholly-owned Subsidiaries) on terms and conditions
which are less favorable to the Borrower or such Subsidiary than would be usual
and customary in similar contracts or agreements between Persons not affiliated
with each other.

 

Section 6.15.               Investment Company.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.               ERISA.  The Borrower and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  Neither the Borrower nor any Subsidiary
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

 

Section 6.17.               Compliance with Laws.  (a) The Borrower and its
Subsidiaries are in compliance with the requirements of all Legal Requirements
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), where any non-compliance with any such requirements,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b)                    Without limiting the representations and warranties set
forth in Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that:  (i) the Borrower and
its Subsidiaries, and each of the Premises, comply in all material respects with
all applicable Environmental Laws; (ii) the Borrower and its Subsidiaries have
obtained all governmental approvals required for their operations and each of
the Premises by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no Knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to the Knowledge of the Borrower, none of the Premises are adversely affected by
any Release, threatened Release or disposal of a Hazardous Material originating
or emanating from any other property; (iv) none of the Premises contain and have
contained any:  (1) underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps,

 

50

--------------------------------------------------------------------------------


 

(4) hazardous waste management facility as defined pursuant to RCRA or any
comparable state law, or (5) site on or nominated for the National Priority List
promulgated pursuant to CERCLA or any state remedial priority list promulgated
or published pursuant to any comparable state law; (v) the Borrower and its
Subsidiaries have not used a material quantity of any Hazardous Material and
have conducted no Hazardous Material Activity at any of the Premises; (vi) the
Borrower and its Subsidiaries have no material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vii) the Borrower and its Subsidiaries are
not subject to, have no notice or Knowledge of and are not required to give any
notice of any Environmental Claim involving the Borrower or any Subsidiary or
any of the Premises, and there are no conditions or occurrences at any of the
Premises which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Premises;
(viii) none of the Premises are subject to any, and the Borrower has no
Knowledge of any imminent, restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and
(ix) there are no conditions or circumstances at any of the Premises which pose
an unreasonable risk to the environment or the health or safety of Persons.

 

Section 6.18.               Other Agreements.  Neither the Borrower nor any
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting such Person or any of its Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.19.               Solvency.  The Borrower and its Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.

 

Section 6.20.               No Default.  No Default or Event of Default has
occurred and is continuing.

 

Section 6.21.               Sanctions Concerns and Anti-Corruption Laws. 
(a) The Borrower is in compliance with the requirements of all OFAC Sanctions
Programs applicable to it, (b) each Subsidiary of the Borrower is in compliance
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary, (c) the Borrower has provided to the Administrative Agent, the
L/C Issuer, and the Lenders all information regarding the Borrower and its
Affiliates and Subsidiaries necessary for the Administrative Agent, the L/C
Issuer, and the Lenders to comply with all applicable OFAC Sanctions Programs,
and (d) to the best of the Borrower’s knowledge, neither the Borrower nor any of
its Affiliates or Subsidiaries is, as of the date hereof, named on the current
OFAC SDN List.

 

(b)                    Sanctions Concerns.  Neither the Borrower, nor any
Subsidiary, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

51

--------------------------------------------------------------------------------


 

(c)                     Anti-Corruption Laws.  The Borrower and its Subsidiaries
have conducted their business in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

 

Section 7.1.                      All Credit Events.  At the time of each Credit
Event hereunder:

 

(a)                         each of the representations and warranties set forth
herein and in the other Loan Documents shall be and remain true and correct as
of said time, except to the extent the same expressly relate to an earlier date;

 

(b)                         the Borrower and each Subsidiary shall be in
compliance in all material respects with all of the terms and conditions hereof
and of the other Loan Documents, and no Default or Event of Default shall have
occurred and be continuing or would occur as a result of such Credit Event;

 

(c)                          in the case of a Borrowing the Administrative Agent
shall have received the notice required by Section 1.5 hereof and if such
Borrowing is to be denominated in an Alternative Currency, such Alternative
Currency remains an Eligible Currency, in the case of the issuance of any Letter
of Credit, the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form reasonably acceptable to the L/C
Issuer together with fees called for by Section 2.1 hereof; and

 

(d)                         such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Administrative Agent, the L/C Issuer, or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section.

 

52

--------------------------------------------------------------------------------


 

Section 7.2.                      Initial Credit Event.  Before or concurrently
with the initial Credit Event:

 

(a)                         the Administrative Agent shall have received (i) for
each Lender this Agreement duly executed by the Borrower, Guarantors, and the
Lenders and (ii) for each Lender that has requested a Note, such Lender’s duly
executed Note;

 

(b)                         the Administrative Agent shall have received for
each Lender copies of the Borrower’s and each Guarantor’s articles of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary;

 

(c)                          the Administrative Agent shall have received for
each Lender copies of resolutions of the Borrower’s and each Guarantor’s Board
of Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s and each Guarantor’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;

 

(d)                         the Administrative Agent shall have received for
each Lender copies of the certificates of good standing for the Borrower and
each Guarantor (dated no earlier than 20 days prior to the date hereof) from the
office of the secretary of the state of its incorporation or organization;

 

(e)                          the Administrative Agent shall have received a
certificate in the form attached as Exhibit F hereto signed by the chief
financial officer of the Borrower or another officer of the Borrower reasonably
acceptable to the Administrative Agent confirming that the Borrower’s Leverage
Ratio is less than 2.0 to 1.0, calculated for the twelve-month period ended June
30, 2015;

 

(f)                           the Administrative Agent shall have received for
the Borrower and its Subsidiaries audited financial statements and unaudited
quarterly financial statements (including an income statement, a balance sheet,
and a cash flow statement) for the prior three years through the fiscal year
ended December 31, 2014, five-year projected financial statements, and a closing
balance sheet adjusted to give effect to the transactions to occur on the
Closing Date in form and substance acceptable to the Administrative Agent;

 

(g)                          the Administrative Agent shall have received for
each Lender a list of the Borrower’s Authorized Representatives;

 

(h)                         the Administrative Agent shall have received for
itself and for the Lenders the initial fees called for by Section 2.1 hereof;

 

(i)                             the Administrative Agent shall have received
pay-off and lien release letters from secured creditors of the Borrower and each
Subsidiary that is not a Foreign

 

53

--------------------------------------------------------------------------------


 

Subsidiary (other than any secured creditors that hold indebtedness permitted
under Section 8.7) setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of the Borrower or any Subsidiary) and containing an
undertaking to cause to be delivered to the Administrative Agent UCC termination
statements and any other lien release instruments necessary to release their
Liens on the assets of the Borrower and each such Subsidiary, which pay-off and
lien release letters shall be in form and substance reasonably acceptable to the
Administrative Agent;

 

(j)                            the Administrative Agent shall have received for
each Lender the favorable written opinion of counsel to the Borrower and each
Guarantor, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(k)                         The Existing Credit Agreement shall have been
terminated and all amounts payable thereunder shall have been paid or shall be
paid with the proceeds of the initial Credit Event; and

 

(l)                             the Administrative Agent shall have received for
the account of the Lenders such other agreements, instruments, documents,
certificates, and opinions as the Administrative Agent may reasonably request.

 

SECTION 8.                                             COVENANTS.

 

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.10 hereof:

 

Section 8.1.                      Maintenance of Business.  The Borrower shall,
and shall cause each Subsidiary to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(e) hereof.  The Borrower shall, and shall
cause each Subsidiary to, preserve and keep in force and effect all licenses,
permits, franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.2.                      Maintenance of Properties.  The Borrower
shall, and shall cause each Subsidiary to, maintain, preserve, and keep its
material property, plant, and equipment in good repair, working order and
condition (ordinary wear and tear excepted), and shall from time to time make
all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

 

Section 8.3.                      Taxes and Assessments.  The Borrower shall
duly pay and discharge, and shall cause each Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become

 

54

--------------------------------------------------------------------------------


 

delinquent and before penalties accrue thereon, unless and to the extent that
the same (i) could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect or (ii) are being contested in good faith and
by appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

Section 8.4.                      Insurance.  The Borrower shall insure and keep
insured, and shall cause each Subsidiary to insure and keep insured, with good
and responsible insurance companies, all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, employers’
and public liability risks) with good and responsible insurance companies as and
to the extent usually insured by Persons similarly situated and conducting
similar businesses.  The Borrower shall, upon the request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.

 

Section 8.5.                      Financial Reports.  The Borrower shall, and
shall cause each Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the Administrative Agent, each Lender
and each of their duly authorized representatives such information respecting
the business and financial condition of the Borrower and each Subsidiary as the
Administrative Agent or such Lender may reasonably request; and without any
request, shall furnish to the Administrative Agent and the Lenders:

 

(a)                         as soon as available, and in any event within
45 days after the close of each of the first three fiscal quarters of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP (subject to the absence
of footnote disclosures and year-end audit adjustments) and certified to by its
chief financial officer or another officer of the Borrower reasonably acceptable
to the Administrative Agent;

 

(b)                         as soon as available, and in any event within
90 days after the close of each fiscal year of the Borrower, a copy of the
consolidated balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous fiscal year,
accompanied in the case of the consolidated financial statements by an
unqualified opinion of Grant Thornton LLP or another firm of independent public
accountants of recognized national standing, selected by the Borrower and
reasonably satisfactory to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the

 

55

--------------------------------------------------------------------------------


 

consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances; provided that such opinion
may be limited in form, scope and substance to the extent required by applicable
accounting rules or guidelines as in effect from time to time.

 

(c)                          within the period provided in subsection (b) above,
the written statement of the accountants who certified the audit report thereby
required that in the course of their audit they have obtained no knowledge of
any Default or Event of Default, or, if such accountants have obtained knowledge
of any such Default or Event of Default, they shall disclose in such statement
the nature and period of the existence thereof; provided that such written
statement may be limited in form, scope and substance to the extent required by
applicable accounting rules or guidelines as in effect from time to time;

 

(d)                         promptly after receipt thereof, any additional final
written reports, management letters or other detailed information contained in
writing concerning significant aspects of the Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;

 

(e)                          promptly after the sending or filing thereof,
copies of each financial statement, report, notice or proxy statement sent by
the Borrower or any Subsidiary to its stockholders or other equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
the Borrower or any Subsidiary with any securities exchange or the Securities
and Exchange Commission or any successor agency;

 

(f)                           promptly after receipt thereof, a copy of each
final audit made by any regulatory agency of the books and records of the
Borrower or any Subsidiary or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to the Borrower or any
Subsidiary, or its business;

 

(g)                          as soon as available, and in any event within
60 days after the beginning of each fiscal year of the Borrower, a copy of the
Borrower’s consolidated business plan for such fiscal year, such business plan
to show the Borrower’s projected consolidated revenues, expenses, cash flow and
balance sheet items on an annual basis, such business plan to be in reasonable
detail prepared by the Borrower and in form reasonably satisfactory to the
Administrative Agent (which shall include a summary of all assumptions made in
preparing such business plan);

 

(h)                         notice of any Change in Control;

 

(i)                             promptly after Knowledge thereof shall have come
to the attention of any Authorized Officer of the Borrower, written notice of
any threatened or pending litigation

 

56

--------------------------------------------------------------------------------


 

or governmental or arbitration proceeding or labor controversy against the
Borrower or any Subsidiary which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or of the occurrence of any Default
or Event of Default hereunder; and

 

(j)                            with each of the financial statements furnished
to the Lenders pursuant to subsections (a) and (b) above, a written certificate
in the form attached hereto as Exhibit F signed by the chief financial officer
of the Borrower or another officer of the Borrower reasonably acceptable to the
Administrative Agent to the effect that to the best of such officer’s Knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Sections 8.22 and 8.23
hereof.

 

Section 8.6.                      Inspection.  The Borrower shall, and shall
cause each Subsidiary to, permit the Administrative Agent, each Lender, and each
of their duly authorized representatives and agents to visit and inspect any of
its Property, corporate books, and financial records, to examine and make copies
of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent and such Lenders the finances and affairs of the Borrower
and its Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender may designate and, prior to the
occurrence and during the continuance of an Event of Default, in the presence of
a designated representative of the Borrower or such Subsidiary if requested by
the Borrower or such Subsidiary and at the expense of the Administrative Agent
or the Lenders, as applicable.

 

Section 8.7.                      Borrowings and Guaranties.  The Borrower shall
not, nor shall it permit any Subsidiary to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money, or be or become liable as
endorser, guarantor, surety or otherwise for any debt, obligation or undertaking
of any other Person, or otherwise agree to provide funds for payment of the
obligations of another, or otherwise assure a creditor of another against loss,
or apply for or become liable to the issuer of a letter of credit which supports
an obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person if to do so would, in any case, cause the
Borrower to violate the financial covenants set forth in Sections 8.22 or 8.23;
in addition:

 

(a)                         purchase money indebtedness and Capitalized Lease
Obligations of the Borrower and its Subsidiaries shall not exceed in the
aggregate outstanding at any time 10% of the book value of the assets of the
Borrower and its Subsidiaries as shown on the Borrower’s balance sheet as of the
end of the immediately preceding fiscal year;

 

(b)                         indebtedness from time to time owing by the Foreign
Subsidiaries, taken as a whole, to the Borrower or any Guarantor shall not
exceed in aggregate principal

 

57

--------------------------------------------------------------------------------


 

amount at any time outstanding 10% of the book value of the assets of the
Borrower and its Subsidiaries as shown on the Borrower’s balance sheet as of the
end of the immediately preceding fiscal year; and

 

(c)                          Securitization Attributed Indebtedness shall not
exceed $25,000,000 in aggregate principal amount outstanding at any time;

 

provided, however, that the foregoing limitations shall not apply to or operate
to prevent the incurrence of the indebtedness described in Schedule 8.7 hereto
(including amounts available to be drawn under the facilities described on such
Schedule), and any extensions, renewal, refunding or replacement of such
indebtedness; provided that any such extension, renewal, refunding or
replacement is in an aggregate principal amount not greater than the principal
amount of such indebtedness so extended, renewed, refunded or replaced.

 

Section 8.8.                      Liens.  The Borrower shall not, nor shall it
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:

 

(a)                         Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges
(other than material Liens arising under ERISA), good faith cash deposits in
connection with tenders, contracts or leases to which the Borrower or any
Subsidiary is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and adequate reserves have been established therefor;

 

(b)                         mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not overdue for longer than 60 days or which
are being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest;

 

(c)                          judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) hereof and the pledge of
assets for the purpose of securing an appeal, stay or discharge in the course of
any legal proceeding, provided that the aggregate amount of such judgment liens
and attachments and liabilities of the Borrower and its Subsidiaries secured by
a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $10,000,000 at any one time
outstanding;

 

(d)                         Liens on Property of the Borrower or any Subsidiary
created solely for the purpose of securing indebtedness permitted by
Section 8.7(a) hereof, representing or incurred to finance the purchase price of
Property, provided that no such Lien shall extend to or cover other Property of
the Borrower or such Subsidiary other than the respective Property so acquired,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

 

58

--------------------------------------------------------------------------------


 

(e)                          any interest or title of a lessor under any
operating lease;

 

(f)                           easements, rights-of-way, restrictions, licenses
and covenants and other similar encumbrances against real property which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;

 

(g)                          Liens described in Schedule 8.8 hereto and
extensions, renewals, refunding and replacements thereof; provided that any such
extension, renewal, refunding or replacement Lien shall be limited to the
Property covered by the Lien extended, renewed, refunded or replaced and that
the obligations secured by any such extension, renewal, refunding or replacement
shall be in amount not greater than the amount of the obligations then secured
by the Lien extended, renewed, refunded or replaced;

 

(h)                         any Lien in connection with a Permitted Acquisition
on or affecting any Property (other than capital stock) acquired by the Borrower
or a Subsidiary or Property (other than capital stock) of any acquired
Subsidiary after the date of this Agreement; provided that (i) such Lien is
created prior to the date on which such Person becomes a Subsidiary or such
Property is acquired by the Borrower or such Subsidiary, (ii) the Lien was not
created in contemplation of the Acquisition, and (iii) such Lien secures
Indebtedness permitted hereunder and the principal amount thereof has not
increased in contemplation of or since such Acquisition;

 

(i)                             Liens representing the interest of any
transferee of the Borrower’s or its Subsidiaries’ accounts receivable and
related rights in connection with a Permitted Securitization; and

 

(j)                            Liens not otherwise permitted under this
Section 8.8 on Property (other than (i) shares of stock in any Subsidiary and
(ii) receivables, inventory and similar working capital assets) securing
Indebtedness for Borrowed Money that is in an aggregate principal amount at any
time not exceeding 10% of the book value of the assets of the Borrower and its
Subsidiaries as shown on the Borrower’s balance sheet as of the end of the
immediately preceding fiscal year.

 

Section 8.9.                      Investments, Acquisitions, Loans and
Advances.  The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof; provided, however,
that the foregoing limitation shall not apply to nor operate to prevent:

 

(a)                         investments in direct obligations of the United
States of America or of any agency or instrumentality thereof whose obligations
constitute full faith and credit obligations of the United States of America,
provided that any such obligations shall mature within one year of the date of
issuance thereof;

 

59

--------------------------------------------------------------------------------


 

(b)                         investments in commercial paper rated at least P-2
by Moody’s and at least A-2 by S&P maturing within one year of the date of
issuance thereof;

 

(c)                          investments in certificates of deposit issued by
any Lender or by any United States commercial bank having capital and surplus of
not less than $100,000,000 which have a maturity of one year or less;

 

(d)                         investments in repurchase obligations with a term of
not more than 7 days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

 

(e)                          investments in money market funds that are rated
“AA” or higher by S&P;

 

(f)                           each of the Borrower’s and its Subsidiaries’
investments existing on the date of this Agreement in its respective
Subsidiaries;

 

(g)                          intercompany advances made from time to time by the
Borrower and/or any Guarantor to any one or more Guarantors or by a Guarantor to
the Borrower, in each case in the ordinary course of business to finance working
capital needs;

 

(h)                         intercompany advances from time to time by a Foreign
Subsidiary to the Borrower or one or more Subsidiaries, in each case in the
ordinary course of business to finance working capital needs;

 

(i)                             intercompany advances from time to time by the
Borrower or any Guarantor to any one or more Foreign Subsidiaries not to exceed
10% of the book value of the assets of the Borrower and its Subsidiaries as
shown on the Borrower’s balance sheet as of the end of the immediately preceding
fiscal year in aggregate principal amount outstanding for all such advances at
any one time, in each case in the ordinary course of business to finance working
capital needs;

 

(j)                            Permitted Acquisitions;

 

(k)                         investments described in Schedule 8.9 hereto;

 

(l)                             investments in stock, obligations or securities
received in settlement of debts (created in the ordinary course of business)
owing to the Borrower or any Subsidiary;

 

(m)                     investments in preferred stock or corporate bonds of
domestic corporations all of whose senior debt bears a rating of at least “A” by
S&P or Moody’s;

 

(n)                         investments in securities received as consideration
in a sale of Property permitted by Section 8.10 hereof;

 

60

--------------------------------------------------------------------------------


 

(o)                         investments in the form of advances to employees in
the ordinary course of business for moving, relocation and travel expenses and
other loans to employees for any lawful purpose not to exceed $3,000,000 in the
aggregate at any one time outstanding;

 

(p)                         investments in Subsidiaries in connection with
transactions permitted under Section 8.10(c);

 

(q)                         investments in CTS Electronics Zhong Shan, Ltd., a
Peoples’ Republic of China company, in an aggregate amount not to exceed
$10,000,000;

 

(r)                            with respect to any Foreign Subsidiary,
investments in (i) certificates of deposits, time deposits and interest bearing
demand deposits issued by any Lender or any commercial bank of recognized
standing chartered in the country where such Foreign Subsidiary is domiciled
having capital and surplus of not less than $100,000,000 (or its equivalent)
which have a maturity of one year or less and (ii) direct obligations of the
national government of the country where such Foreign Subsidiary is chartered
provided that such sovereign debt has either a (A) short-term sovereign currency
rating of A-1 or higher by S&P or (B) long-term debt rating of AA or higher by
S&P, in an amount not to exceed $50,000,000 in the aggregate at any one time
outstanding with respect to this clause (B);

 

(s)                           investment of any acquired Subsidiary, provided
that the investments are made prior to the date on which such Person becomes a
Subsidiary and such investments were not made in contemplation of the
Acquisition; and

 

(t)                            other investments, loans, and advances in
addition to those otherwise permitted by this Section in an amount not to exceed
10% of the book value of the assets of the Borrower and its Subsidiaries as
shown on the Borrower’s balance sheet as of the end of the immediately preceding
fiscal year in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.               Mergers, Consolidations and Sales.  The Borrower
shall not, nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or sell accounts receivable; provided, however, that
this Section shall not apply to nor operate to prevent:

 

(a)                         the sale or lease of inventory in the ordinary
course of business;

 

61

--------------------------------------------------------------------------------


 

(b)                         the sale, transfer, lease or other disposition of
Property of the Borrower and the Guarantors to one another in the ordinary
course of its business;

 

(c)                          the sale, transfer, lease or other disposition of
Property of a Foreign Subsidiary to the Borrower or any Subsidiary;

 

(d)                         the sale, transfer, lease or other disposition of
Property of the Borrower and the Guarantors to any one or more Foreign
Subsidiaries not to exceed 10% of the book value of the Borrower and its
Subsidiaries assets as shown on the Borrower’s balance sheet as of the end of
the immediately preceding fiscal year in the aggregate for all such transactions
from the Closing Date, in each in the ordinary course of business;

 

(e)                          the merger of any Subsidiary with and into, the
dissolution of any Subsidiary liquidating into, or the transfer of the capital
stock or other equity interest of any Subsidiary to the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the corporation surviving the merger provided further that any
merger involving a Guarantor, but not the Borrower, a Guarantor is the
corporation surviving the merger;

 

(f)                           the sale or discount of delinquent notes or the
sale of accounts receivable in the ordinary course of business for purposes of
collection only (and not for the purpose of any bulk sale or securitization
transaction (other than a Permitted Securitization));

 

(g)                          the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
Borrower or its Subsidiary, has become obsolete or worn out, and which is
disposed of in the ordinary course of business;

 

(h)                         the sale, transfer or other disposition of Property
of the Borrower which is classified as “held for sale” on the Borrower’s balance
sheet;

 

(i)                             the sale of investments permitted pursuant to
Section 8.9(a) through (e), (l), (m) and (n) hereof; and

 

(j)                            the sale, transfer, lease or other disposition of
Property of the Borrower or any Subsidiary (including any disposition of
Property as part of a sale and leaseback transaction) aggregating for the
Borrower and its Subsidiaries during any fiscal year of the Borrower of an
amount not more than 10% of the fair market value of the assets of the Borrower
and its Subsidiaries as shown on the Borrower’s balance sheet as of the end of
the immediately preceding fiscal year.

 

Section 8.11.               Maintenance of Subsidiaries.  The Borrower shall not
assign, sell or transfer, nor shall it permit any Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to

 

62

--------------------------------------------------------------------------------


 

qualify, such person as a director of such Subsidiary, and (b) any transaction
permitted by Section 8.10(e) or (j) hereof.

 

Section 8.12.               Dividends and Certain Other Restricted Payments. 
The Borrower shall not, nor shall it permit any Subsidiary to, (a) declare or
pay any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests or (b) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants, options, or similar instruments
to acquire the same; provided, however, that the foregoing shall not operate to
prevent (I) the making of dividends or distributions (i) by any Subsidiary of
the Borrower or its Subsidiaries to its parent corporation and (ii) so long as
no Default or Event of Default under Section 8.23 hereof exists prior to or
would result on a pro forma basis after giving effect to such action, by the
Borrower and (II) so long as no Default or Event of Default has occurred and is
continuing, the Borrower may repurchase shares of its capital stock for an
aggregate purchase price not to exceed $130,000,000 from the Closing Date.

 

Section 8.13.               ERISA.  The Borrower shall, and shall cause each
Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property.  The Borrower shall, and shall cause each Subsidiary to, promptly
notify the Administrative Agent and each Lender of:  (a) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
Welfare Plan benefit.

 

Section 8.14.               Compliance with Laws.  (a) The Borrower shall, and
shall cause each Subsidiary to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any non-compliance with such requirements, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property other than a Lien permitted under
Section 8.8.

 

(b)                    Without limiting the agreements set forth in
Section 8.14(a) above, the Borrower shall, and shall cause each Subsidiary to,
at all times, do the following to the extent the failure to do so, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect:  (i) comply in all material respects with, and maintain each of the
Premises in compliance in all material respects with, all applicable
Environmental Laws; (ii) require that each tenant and subtenant, if any, of any
of the Premises or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate,

 

63

--------------------------------------------------------------------------------


 

transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Premises except in the ordinary course of its business and in de
minimis amounts; (vii) within 10 Business Days notify the Administrative Agent
in writing of and provide any reasonably requested documents upon learning of
any of the following in connection with the Borrower or any Subsidiary or any of
the Premises: (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (2) any material Environmental Claim; (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Substance or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Borrower’s or any Subsidiary’s interest therein; (x) promptly provide or
otherwise make available to the Administrative Agent any reasonably requested
environmental record concerning the Premises which the Borrower or any
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.

 

Section 8.15.               Burdensome Contracts With Affiliates.  The Borrower
shall not, nor shall it permit any Subsidiary to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

 

Section 8.16.               No Changes in Fiscal Year.  The fiscal year of the
Borrower and its Subsidiaries ends on December 31 of each year; and the Borrower
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis.

 

Section 8.17.               Formation of Subsidiaries.  Promptly upon the
formation or acquisition of any Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary).

 

Section 8.18.               Change in the Nature of Business.  The Borrower
shall not, nor shall it permit any Subsidiary to, engage in any business or
activity if, as a result, the general nature of the business of the Borrower or
any Subsidiary would be changed in any material respect from the general nature
of the business engaged in by it as of the Closing Date.

 

Section 8.19.               Use of Loan Proceeds.  The Borrower shall use the
credit extended under this Agreement solely for the purposes set forth in, or
otherwise permitted by, Section 6.4 hereof.

 

64

--------------------------------------------------------------------------------


 

The Borrower shall not directly or indirectly, use any Loan or the proceeds of
any Credit Event, or lend, contribute or otherwise make available such Loan or
the proceeds of the proceeds of any Credit Event: (i)  to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions or (ii) for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

 

Section 8.20.               No Restrictions.  Except as provided herein, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of the Borrower
or any Subsidiary to:  (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary or
(e) guarantee the Obligations as required by the Loan Documents.

 

Section 8.21.               Compliance with OFAC Sanctions Programs.  (a) The
Borrower shall at all times comply with the requirements of all OFAC Sanctions
Programs applicable to the Borrower and shall cause each of its Subsidiaries to
comply with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.

 

(b)                    The Borrower shall provide the Administrative Agent, the
L/C Issuer, and the Lenders any information regarding the Borrower, its
Affiliates, and its Subsidiaries necessary for the Administrative Agent, the
L/C Issuer, and the Lenders to comply with all applicable OFAC Sanctions
Programs and any applicable “know your customer” requirement; subject however,
in the case of Affiliates, to the Borrower’s ability to provide information
applicable to them.

 

(c)                     If the Borrower obtains actual knowledge or receives any
written notice that the Borrower, any Affiliate or any Subsidiary is named on
the then current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower
shall promptly (i) give written notice to the Administrative Agent, the
L/C Issuer, and the Lenders of such OFAC Event, and (ii) comply with all
applicable laws with respect to such OFAC Event (regardless of whether the party
included on the OFAC SDN List is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and the Borrower
hereby authorizes and consents to the Administrative Agent, the L/C Issuer, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuer,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

 

65

--------------------------------------------------------------------------------


 

Section 8.22.               Leverage Ratio.  As of the last day of each fiscal
quarter of the Borrower, the Borrower shall not permit the Leverage Ratio to be
greater than 3.50 to 1.00.

 

Section 8.23.               Fixed Charge Coverage Ratio.  As of the last day of
each fiscal quarter of the Borrower, the Borrower shall maintain a ratio of
(a) Adjusted EBITDA for the four fiscal quarters of the Borrower then ended to
(b) Fixed Charges for the same four fiscal quarters then ended of not less than
1.25 to 1.00.

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                      Events of Default.  Any one or more of the
following shall constitute an “Event of Default” hereunder:

 

(a)                        default in the payment (i) when due of all or any
part of the principal of or (ii) within two (2) Business Days of when due of all
or any part of the interest on any Note or Loan (whether at the stated maturity
thereof or at any other time provided for in this Agreement) or of any
Reimbursement Obligation or of any fee or other Obligation payable hereunder or
under any other Loan Document;

 

(b)                        default in the observance or performance of any
covenant set forth in Sections 8.1, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.21, 8.22
or 8.23 hereof;

 

(c)                         default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within 30 days after the earlier of (i) the date on which such failure shall
first become known to any Authorized Officer of the Borrower or (ii) written
notice thereof is given to the Borrower by the Administrative Agent;

 

(d)                        any representation or warranty made herein or in any
other Loan Document or in any certificate furnished to the Administrative Agent
or the Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof (except to the extent
that the same expressly relate to an earlier date);

 

(e)                         any event occurs or condition exists (other than
those described in subsections (a) through (d) above) which is specified as an
event of default under any of the other Loan Documents, or any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or any Subsidiary takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder;

 

(f)                          default shall occur under any Indebtedness for
Borrowed Money issued, assumed or guaranteed by the Borrower or any Subsidiary
aggregating in excess of $10,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to

 

66

--------------------------------------------------------------------------------


 

permit the acceleration of the maturity of any such Indebtedness for Borrowed
Money (whether or not such maturity is in fact accelerated), or any such
Indebtedness for Borrowed Money shall not be paid when due (whether by demand,
lapse of time, acceleration or otherwise);

 

(g)                         any judgment or judgments, writ or writs or warrant
or warrants of attachment, or any similar process or processes, shall be entered
or filed against the Borrower or any Subsidiary, or against any of its Property,
in an aggregate amount in excess of $10,000,000 (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;

 

(h)                        the Borrower or any Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $10,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $10,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Borrower or any Subsidiary, or any other member of its Controlled Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Borrower or any
Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(i)                            any Change of Control shall occur;

 

(j)                           the Borrower or any Subsidiary shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate or similar action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 9.1(k) hereof; or

 

(k)                        a custodian, receiver, trustee, examiner, liquidator
or similar official shall be appointed for the Borrower or any Subsidiary, or
any substantial part of any of its

 

67

--------------------------------------------------------------------------------


 

Property, or a proceeding described in Section 9.1(j)(v) shall be instituted
against the Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

 

Section 9.2.                      Non-Bankruptcy Defaults.  When any Event of
Default other than those described in subsection (j) (other than clause
(ii) thereof) or (k) of Section 9.1 hereof has occurred and is continuing, the
Administrative Agent shall, by written notice to the Borrower:  (a) if so
directed by the Required Lenders, terminate the remaining Revolving Credit
Commitments on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit, and the Borrower
agrees to immediately make such payment and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require the Borrower to specifically perform
such undertaking whether or not any drawings or other demands for payment have
been made under any Letter of Credit.  The Administrative Agent, after giving
notice to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.

 

Section 9.3.                      Bankruptcy Defaults.  When any Event of
Default described in subsections (j) (other than clause (ii) thereof) or (k) of
Section 9.1 hereof has occurred and is continuing, then all outstanding Loans
shall immediately become due and payable together with all other amounts payable
under the Loan Documents without presentment, demand, protest or notice of any
kind, the obligation of the Lenders to extend further credit pursuant to any of
the terms hereof shall immediately terminate and the Borrower shall immediately
pay to the Administrative Agent the full amount then available for drawing under
all outstanding Letters of Credit, the Borrower acknowledging and agreeing that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4.                      Collateral for Undrawn Letters of Credit. 
(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 1.8(b), 1.17,
Section 9.2 or 9.3 hereof, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)                    All amounts prepaid pursuant to subsection (a) above
shall be held by the Administrative Agent in one or more separate collateral
accounts (each such account, and the credit balances, properties, and any
investments from time to time held therein, and any

 

68

--------------------------------------------------------------------------------


 

substitutions for such account, any certificate of deposit or other instrument
evidencing any of the foregoing and all proceeds of and earnings on any of the
foregoing being collectively called the “Collateral Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the L/C Issuer, and to the payment of the unpaid balance of any other
Obligations.  The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer.  If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that (i) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under
Section 1.9(b) and Section 1.17 hereof, if any, at the request of the Borrower
the Administrative Agent shall release to the Borrower amounts held in the
Collateral Account so long as at the time of the release and after giving effect
thereto no Default or Event of Default exists and, in the case of Section 1.16
hereof, the relevant Defaulting Lender is no longer a Defaulting Lender pursuant
to Section 1.16(b) hereof, and (ii) if the Borrower shall have made payment of
all obligations referred to in subsection (a) above required under Section 9.2
or 9.3 hereof, so long as no Letters of Credit, Commitments, Loans or other
Obligations, Hedging Liability, or Funds Transfer and Bank Product Liability
remain outstanding, at the request of the Borrower the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.

 

Section 9.5.                      Notice of Default.  The Administrative Agent
shall give notice to the Borrower under Section 9.1(c) hereof promptly upon
being requested to do so by any Lender and shall thereupon notify all the
Lenders thereof.

 

Section 9.6.                      Expenses.  The Borrower agrees to pay to the
Administrative Agent and each Lender, and any other holder of any Note
outstanding hereunder, all costs and expenses reasonably incurred or paid by the
Administrative Agent and such Lender or any such holder, including reasonable
attorneys’ fees and court costs, in connection with any Event of Default by the
Borrower hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Subsidiary as a debtor thereunder).

 

SECTION 10.                                      CHANGE IN CIRCUMSTANCES.

 

Section 10.1.               Change in Law.  Notwithstanding any other provisions
of this Agreement or any other Loan Document, if at any time any Change in Law
makes it unlawful for any Lender to make or continue to maintain any
Eurocurrency Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrower and such Lender’s
obligations to make or maintain Eurocurrency Loans under this Agreement shall be

 

69

--------------------------------------------------------------------------------


 

suspended until it is no longer unlawful for such Lender to make or maintain
Eurocurrency Loans.  The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurocurrency Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurocurrency Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

 

Section 10.2.               Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first day of any
Interest Period for any Borrowing of Eurocurrency Loans:

 

(a)                        the Administrative Agent determines that deposits in
U.S. Dollars or Alternative Currency, as applicable, (in the applicable amounts)
are not being offered to it in the interbank eurodollar market for such Interest
Period, or that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR, or

 

(b)                        the Required Lenders advise the Administrative Agent
that (i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurocurrency Loans for
such Interest Period or (ii) that the making or funding of Eurocurrency Loans
become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurocurrency Loans in the affected
Alternative Currency shall be suspended.

 

Section 10.3.               Increased Costs.

 

(a)                    Increased Costs Generally.  If any Change in Law shall:

 

(i)                            impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR) or any L/C Issuer;

 

(ii)                         subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

70

--------------------------------------------------------------------------------


 

(iii)                      impose on any Lender or any L/C Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                    Capital Requirements.  If any Lender or L/C Issuer
determines that any Change in Law affecting such Lender or L/C Issuer or any
lending office of such Lender or such Lender’s or L/C Issuer’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or L/C Issuer’s capital
or on the capital of such Lender’s or L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit or Swing Loans held
by, such Lender, or the Letters of Credit issued by any L/C Issuer, to a level
below that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                     Certificates for Reimbursement.  A certificate of a
Lender or L/C Issuer setting forth the amount or amounts necessary to compensate
such Lender or L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

 

(d)                    Delay in Requests.  Failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that such
Lender or L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s or
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or

 

71

--------------------------------------------------------------------------------


 

reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 10.4.               Lending Offices.  Each Lender may, at its option,
elect to make its Loans hereunder at the branch, office or affiliate specified
on the appropriate signature page hereof (each a “Lending Office”) for each type
of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Borrower and the Administrative Agent.  To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Section 10.3 hereof or to avoid the unavailability of
Eurocurrency Loans under Section 10.2 hereof, so long as such designation is not
otherwise disadvantageous to the Lender.

 

Section 10.5.               Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurocurrency Loans shall
be made as if each Lender had actually funded and maintained each Eurocurrency
Loan through the purchase of deposits in the interbank eurodollar market having
a maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

SECTION 11.                                      THE ADMINISTRATIVE AGENT.

 

Section 11.1.               Appointment and Authorization of Administrative
Agent.  Each Lender and the L/C Issuer hereby appoints BMO Harris Bank N.A. as
the Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  The provisions of this Section 11 are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any Guarantor shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 11.2.               Administrative Agent and its Affiliates.  The Person
serving as Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise or
refrain from exercising such rights and power as though it were not the
Administrative Agent, and the Person serving as Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as if it
were not the Administrative Agent under the Loan Documents.  The term “Lender”
as used herein and in all other Loan Documents, unless the context otherwise
clearly requires, includes the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent in its individual capacity as a Lender.  References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

 

Section 11.3.               Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 8.5 hereof, the Administrative Agent shall promptly
give each of the Lenders and the L/C Issuer written notice thereof.  The
obligations of the Administrative Agent under the Loan Documents are only those
expressly set forth therein.  Without limiting the generality of the foregoing,
the Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5.  Unless and until the Required Lenders give such
direction, the Administrative Agent may (but shall not be obligated to) take or
refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders and the L/C Issuer.  In no event, however, shall the
Administrative Agent be required to take any action in violation of applicable
law or of any provision of any Loan Document, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer or the Borrower.  In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder.  Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.

 

Section 11.4.               Consultation with Experts.  The Administrative Agent
may consult with legal counsel, independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5.               Liability of Administrative Agent; Credit Decision. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents:  (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan

 

73

--------------------------------------------------------------------------------


 

Document or of any other documents or writing furnished in connection with any
Loan Document; or (v) the satisfaction of any condition set forth in Section 7.1
or 7.2 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and the Administrative
Agent makes no representation of any kind or character with respect to any such
matter mentioned in this sentence.  The Administrative Agent may execute any of
its duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties.  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any compliance
certificate or other document or instrument received by it under the Loan
Documents.  The Administrative Agent may treat the payee of any Obligation as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Lender and the L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent, any other Lender
or the L/C Issuer, and based upon such information, investigations and inquiries
as it deems appropriate, made its own credit analysis and decision to extend
credit to the Borrower in the manner set forth in the Loan Documents.  It shall
be the responsibility of each Lender and the L/C Issuer to keep itself informed
as to the creditworthiness of the Borrower and its Subsidiaries, and the
Administrative Agent shall have no liability to any Lender or the L/C Issuer
with respect thereto.

 

Section 11.6.               Indemnity.  The Lenders shall ratably, in accordance
with their respective Revolver Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents, and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified.  The obligations of the Lenders under this Section shall survive
termination of this Agreement.  The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from such Lender to the Administrative Agent, any L/C Issuer,
or Swing Line Lender hereunder (whether as fundings of participations,
indemnities or otherwise, and with any amounts offset for the benefit of the
Administrative Agent to be held by it for its own account and with any amounts
offset for the benefit of a L/C Issuer or Swing Line Lender to be remitted by
the Administrative Agent to or for the account of such L/C Issuer or Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to the Administrative Agent, any L/C Issuer or Swing Line Lender by any Lender
arising outside of this Agreement and the other Loan Documents.

 

Section 11.7.               Resignation of Administrative Agent and Successor
Administrative Agent.  The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders, the L/C Issuer and the Borrower.  Upon
any such resignation of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent.  If no

 

74

--------------------------------------------------------------------------------


 

successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender and L/c Issuer hereunder directly to such Lender or L/C Issuer.

 

Section 11.8.               L/C Issuer.  The L/C Issuer shall act on behalf of
the Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Swing Line Lender shall act on behalf of the
Lenders with respect to the Swing Loans made hereunder.  The L/C Issuer and the
Swing Line Lender shall each have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 11 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.  Any resignation by the Person then acting as
Administrative Agent pursuant to Section 11.7 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swing Line
Lender except as it may otherwise agree.  If such Person then acting as
L/C Issuer so resigns, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Loans or fund risk participations in Reimbursement Obligations pursuant
to Section 1.2.  If such Person then acting as Swing Line Lender resigns, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 1.14.  Upon the appointment by the Borrower of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable (other than any rights to indemnity
payments or other amounts that remain owing to the retiring L/C Issuer or Swing
Line Lender), and (ii) the

 

75

--------------------------------------------------------------------------------


 

retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
other than with respect to its outstanding Letters of Credit and Swing Line
Loans, and (iii) upon the request of the resigning L/C Issuer, the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.

 

Section 11.9.               Designation of Additional Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

 

Section 11.10.        Authorization of Administrative Agent to File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to the Borrower or any Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                        to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under the Loan Documents including, but not limited to,
Sections 1.11, 2.1, 10.3 and 13.12) allowed in such judicial proceeding; and

 

(b)                        to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 13.12.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize

 

76

--------------------------------------------------------------------------------


 

the Administrative Agent to vote in respect of the claim of any Lender or
L/C Issuer in any such proceeding.

 

SECTION 12.                                      THE GUARANTEES.

 

Section 12.1.               The Guarantees.  To induce the Lenders and
L/C Issuer to provide the credits described herein and in consideration of
benefits expected to accrue to the Borrower by reason of the Revolving Credit
Commitments and for other good and valuable consideration, receipt of which is
hereby acknowledged, each Subsidiary party hereto and each other Material
Subsidiary (individually a “Guarantor” and collectively the “Guarantors,”
including Material Subsidiaries formed or acquired after the Closing Date
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit G or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, the L/C Issuer and their Affiliates, the due
and punctual payment of all present and future Obligations, Hedging Liability,
and Funds Transfer and Bank Product Liability, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding); provided, however, that, with respect to any
Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.  In case of failure by the Borrower or any Subsidiary
punctually to pay any Obligations, Hedging Liability, or Funds Transfer and Bank
Product Liability guaranteed hereby, each Guarantor hereby unconditionally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by the Borrower or
such Subsidiary.

 

Section 12.2.               Guarantee Unconditional.  The obligations of each
Guarantor under this Section 12 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)                        any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of the Borrower or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise or any agreement relating to Hedging Liability or Funds Transfer
and Bank Product Liability;

 

(b)                        any modification or amendment of or supplement to
this Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Bank Product Liability;

 

(c)                         any change in the corporate existence, structure, or
ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, the

 

77

--------------------------------------------------------------------------------


 

Borrower, any other guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of the Borrower or of any other
guarantor contained in any Loan Document;

 

(d)                        the existence of any claim, set-off, or other rights
which the Borrower or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer, or any other Person, whether
or not arising in connection herewith;

 

(e)                         any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against the Borrower, any other guarantor, or any other Person or
Property;

 

(f)                          any application of any sums by whomsoever paid or
howsoever realized to any obligation of the Borrower, regardless of what
obligations of the Borrower remain unpaid;

 

(g)                         any invalidity or unenforceability relating to or
against the Borrower or any other guarantor for any reason of this Agreement or
any agreement relating to Hedging Liability or Funds Transfer and Bank Product
Liability or of any other Loan Document or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or any other
guarantor of the principal of or interest on any Note or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Bank Product Liability; or

 

(h)                        any other act or omission to act or delay of any kind
by the Administrative Agent, any Lender, the L/C Issuer, or any other Person or
any other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12.

 

Section 12.3.               Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances.  Each Guarantor’s obligations under this Section 12
shall remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
Guarantors under this Agreement and all other Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Bank Product Liability and,
if then outstanding and unpaid, all Hedging Liability and Funds Transfer and
Bank Product Liability shall have been paid in full.  If at any time any payment
of the principal of or interest on any Note or any Reimbursement Obligation or
any other amount payable by the Borrower or any Guarantor under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or of any guarantor,
or otherwise, each Guarantor’s obligations under this Section 12 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

 

Section 12.4.               Subrogation.  Each Guarantor agrees it will not
exercise any rights which it may acquire by way of subrogation by any payment
made hereunder, or otherwise, until all the

 

78

--------------------------------------------------------------------------------


 

Obligations, Hedging Liability, and Funds Transfer and Bank Product Liability
shall have been paid in full subsequent to the termination of all the Revolving
Credit Commitments and expiration of all Letters of Credit.  If any amount shall
be paid to a Guarantor on account of such subrogation rights at any time prior
to the later of (x) the payment in full of the Obligations, Hedging Liability,
and Funds Transfer and Bank Product Liability and all other amounts payable by
the Borrower hereunder and the other Loan Documents and (y) the termination of
the Revolving Credit Commitments and expiration of all Letters of Credit, such
amount shall be held in trust for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer (and their Affiliates) and shall forthwith be paid to
the Administrative Agent for the benefit of the Lenders and the L/C Issuer (and
their Affiliates) or be credited and applied upon the Obligations, Hedging
Liability, and Funds Transfer and Bank Product Liability, whether matured or
unmatured, in accordance with the terms of this Agreement.

 

Section 12.5.               Waivers.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer or any other Person against the
Borrower, another guarantor, or any other Person except where such action is
expressly required by the Loan Documents.

 

Section 12.6.               Limit on Recovery.  Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Section 12 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 12 void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

Section 12.7.               Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by the Borrower under this Agreement or any
other Loan Document, or under any agreement establishing Hedging Liability or
Funds Transfer and Bank Product Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement establishing Hedging Liability or Funds Transfer and Bank
Product Liability, shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

Section 12.8.               Benefit to Guarantors.  The Borrower and all of the
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower and each Guarantor
has a direct impact on the success of each Guarantor.  Each Guarantor will
derive substantial direct and indirect benefit from the extensions of credit
hereunder.

 

Section 12.9.               Guarantor Covenants.  Each Guarantor shall take such
action as the Borrower is required by this Agreement to cause such Guarantor to
take, and shall refrain from taking such action as the Borrower is required by
this Agreement to prohibit such Guarantor from taking.

 

Section 12.10.        Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as

 

79

--------------------------------------------------------------------------------


 

may be needed from time to time by each Guarantor to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until discharged in accordance with Section 12.3.  Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 13.                                      MISCELLANEOUS.

 

Section 13.1.               Taxes.

 

(a)                    Certain Defined Terms.  For purposes of this Section, the
term “Lender” includes any L/C Issuer and the term “applicable law” includes
FATCA.

 

(b)                    Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower or any Guarantor under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or any
Guarantor, as applicable, shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                     Payment of Other Taxes by the Borrowers and the
Guarantors.  The Borrower and Guarantors shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                    Indemnification by the Borrowers and the Guarantors.  The
Borrower and each Guarantor shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

80

--------------------------------------------------------------------------------


 

(e)                     Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes or Other Taxes attributable to such
Lender (but only to the extent that the Borrower or any Guarantor has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower and Guarantors to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)                      Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrower or any Guarantor to a Governmental Authority
pursuant to this Section, such Person shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)                     Status of Lenders.  (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 13.1(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                     Without limiting the generality of the foregoing,

 

(A)                      any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the

 

81

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                      any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                      any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a

 

82

--------------------------------------------------------------------------------


 

reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                      if a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                    Treatment of Certain Refunds.  If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

83

--------------------------------------------------------------------------------


 

(i)                        Survival.  Each party’s obligations under this
Section shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Revolving Credit Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

 

Section 13.2.               No Waiver, Cumulative Remedies.  No delay or failure
on the part of the Administrative Agent, the L/C Issuer or any Lender or on the
part of the holder or holders of any of the Obligations in the exercise of any
power or right under any Loan Document shall operate as a waiver thereof or as
an acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

Section 13.3.               Non-Business Days.  If any payment hereunder becomes
due and payable on a day which is not a Business Day, the due date of such
payment shall be extended to the next succeeding Business Day on which date such
payment shall be due and payable.  In the case of any payment of principal
falling due on a day which is not a Business Day, interest on such principal
amount shall continue to accrue during such extension at the rate per annum then
in effect, which accrued amount shall be due and payable on the next scheduled
date for the payment of interest.

 

Section 13.4.               Survival of Representations.  All representations
and warranties made herein or in any other Loan Document or in certificates
given pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the other Loan Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
Credit is in use or available hereunder.

 

Section 13.5.               Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders and the L/C Issuer of
amounts sufficient to protect the yield of the Lenders and the L/C Issuer with
respect to the Loans and Letters of Credit, including, but not limited to,
Sections 1.11, 10.3, and 13.12 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.

 

Section 13.6.               Sharing of Set-Off.  Each Lender agrees with each
other Lender a party hereto that if such Lender shall receive and retain any
payment, whether by set-off or application of deposit balances or otherwise, on
any of the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by

 

84

--------------------------------------------------------------------------------


 

the L/C Issuer in connection with Reimbursement Obligations in which Lenders
have been required to fund their participation shall be treated as amounts owed
to or recovered by the L/C Issuer as a Lender hereunder.

 

Section 13.7.               Notices.

 

(a)                    Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)                            if to the Borrower or any Guarantor, to CTS
Corporation at 1142 West Beardsley Avenue, Elkhart, Indiana 46514, Attention of
Jeff Gulbranson, (Facsimile No. 574-293-0251; Telephone No. 574-523-3870);

 

with a copy to:  CTS Corporation at 2375 Cabot Drive, Lisle, Illinois 60532,
Attention of Bob Patton, Vice President, General Counsel and Secretary
(Facsimile No. 630-577-8896; Telephone No. 630-577-8831);

 

(ii)                         if to the Administrative Agent, to BMO Harris Bank
N.A. at 111 West Monroe Street, Chicago Illinois 60603, Attention of Cynthia
Castel, (Facsimile No. 312-461-7664; Telephone No. 312-765-8078);

 

with a copy to:  BMO Harris Bank N.A. at 111 West Monroe Street, Chicago
Illinois 60603, Attention of Jason Deegan, (Facsimile No. 312-293-4718;
Telephone No. 312-461-3042;

 

(iv)                     if to a Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(b)                    Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Sections 1.1, 1.2 and 1.5 if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Sections by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant

 

85

--------------------------------------------------------------------------------


 

to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                     Change of Address, etc.  Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

 

(d)                    Platform.  (i) Each of the Borrower and each Guarantor
agrees that the Administrative Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the L/C Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                     The Platform is provided “as is” and “as available.” 
The Agent Parties (as defined below) do not warrant the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Guarantor, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantor’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower or any Guarantor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any L/C Issuer by means
of electronic communications pursuant to this Section, including through the
Platform.

 

Section 13.8.               Counterparts.  This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

86

--------------------------------------------------------------------------------


 

Section 13.9.               Successors and Assigns.

 

(a)                    Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Affiliates of each
of the Administrative Agent and the Lenders and their respective partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                    Assignments by Lenders.  Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitments and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                          Minimum Amounts.  (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Revolving Credit
Commitments and the Loans at the time owing to it or contemporaneous assignments
to related Approved Funds that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                    in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the relevant Revolving Credit Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)                       Proportionate Amounts.  Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations

 

87

--------------------------------------------------------------------------------


 

under this Agreement with respect to the Loan or the Revolving Credit Commitment
assigned.

 

(iii)                    Required Consents.  No consent shall be required for
any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                          the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any unfunded Revolving Credit Commitments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)                          the consent of each L/C Issuer and Swing Line
Lender shall be required for any assignment in respect of a Revolving Credit
Commitment.

 

(iv)                   Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                      No Assignment to Certain Persons.  No such assignment
shall be made to (A) the Borrower or any Subsidiary or any of their Affiliates
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                   No Assignment to Natural Persons.  No such assignment
shall be made to a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person).

 

(vii)                Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of

 

88

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, each L/C Issuer, the Swing Line Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Revolver Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.5 and 13.12 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                     Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Chicago, Illinois a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                    Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
Guarantor, or the Borrower’s or any Guarantor’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit

 

89

--------------------------------------------------------------------------------


 

Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the
L/C Issuers and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.8 with respect to any payments made by such Lender to
its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 13.10 that
expressly relate to amendments requiring the unanimous consent of the Lenders. 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 1.11, 10.3 and 13.1 (subject to the requirements and limitations
therein, including the requirements under Section 13.1(g) (it being understood
that the documentation required under Section 13.1(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 1.13 and 10.4 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 10.3 or 13.1, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 1.13 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.13
(Right of Setoff) as though it were a Lender; provided that such Participant
agrees to be subject to Section 13.6 (Sharing of Payments by Lenders) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

90

--------------------------------------------------------------------------------


 

(e)                     Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 13.10.        Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent, the
L/C Issuer or the Swing Line Lender are affected thereby, the Administrative
Agent, the L/C Issuer, or the Swing Line Lender, as applicable; provided that:

 

(i)                          no amendment or waiver pursuant to this
Section 13.10 shall (A) increase any Revolving Credit Commitment of any Lender
without the consent of such Lender or (B) reduce the amount of or postpone the
date for any scheduled payment of any principal of or interest on any Loan or of
any Reimbursement Obligation or of any fee payable hereunder without the consent
of the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder;

 

(ii)                       no amendment or waiver pursuant to this Section 13.10
shall, unless signed by each Lender, change the definitions of Revolving Credit
Termination Date or Required Lenders, change the provisions of this Section
13.10, release any guarantor that is a Material Subsidiary (except as otherwise
provided for in the Loan Documents), or affect the number of Lenders required to
take any action hereunder or under any other Loan Document; and

 

(iii)                    no amendment to Section 12 hereof shall be made without
the consent of the Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Section 13.11.        Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 13.12.        Costs and Expenses; Indemnification.  The Borrower agrees
to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without

 

91

--------------------------------------------------------------------------------


 

limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated.  The Borrower further
agrees to indemnify the Administrative Agent, the L/C Issuer, each Lender, and
their respective directors, officers, employees, agents, financial advisors, and
consultants against all losses, claims, damages, penalties, judgments,
liabilities and reasonable expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto, or any settlement arrangement arising
from or relating to any such litigation) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence or willful misconduct of the party
claiming indemnification.  The Borrower, upon demand by the Administrative
Agent, the L/C Issuer, or a Lender at any time, shall reimburse the
Administrative Agent, the L/C Issuer, or such Lender for any legal or other
expenses incurred in connection with investigating or defending against any of
the foregoing (including any settlement costs relating to the foregoing) except
if the same is due to the gross negligence or willful misconduct of the party to
be indemnified.  To the extent permitted by applicable law, neither the Borrower
nor any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

 

Section 13.13.        Set-off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Lender, the L/C Issuer and
each subsequent holder of any Obligation is hereby authorized by the Borrower
and each Guarantor at any time or from time to time, without notice to the
Borrower or such Guarantor or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of the Borrower or such Guarantor, whether
or not matured, against and on account of the Obligations of the Borrower or
such Guarantor to that Lender, the L/C Issuer or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender, the L/C Issuer or subsequent holder shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.

 

92

--------------------------------------------------------------------------------


 

Section 13.14.        Entire Agreement.  The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

 

Section 13.15.        Governing Law.  This Agreement and the other Loan
Documents (except as specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

 

Section 13.16.        Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.17.        Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws (the “Maximum Rate”), and this Agreement and the
other Loan Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

93

--------------------------------------------------------------------------------


 

Section 13.18.        Lender’s and L/C Issuer’s Obligations Several.  The
obligations of the Lenders and the L/C Issuer hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by the Lenders
or the L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
the L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.19.        Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT AS
OTHERWISE SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                    Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois State court sitting in the City of Chicago, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court.  Each party hereto hereby agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements.  Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Administrative Agent, the
L/C Issuer or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any Guarantor or its respective properties in the courts of any jurisdiction.

 

(c)                     The Borrower and each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 13.19(b).  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                    Each party to this Agreement irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopy or
e-mail) in Section 13.7.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable Legal Requirements.

 

Section 13.20.        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY

 

94

--------------------------------------------------------------------------------


 

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 13.21           Confidentiality.  Each of the Administrative Agent,
L/C Issuer and each Lender agrees to keep confidential any nonpublic information
provided to it by or on behalf of the Borrower pursuant to or in connection with
this Agreement and identified as such; provided that nothing herein shall
prevent any of the Administrative Agent, L/C Issuer or any Lender from
disclosing any such information (i) to the Administrative Agent, L/C Issuer, or
any other Lender, (ii) to any participant or assignee or prospective participant
or assignee so long as such participant or assignee or prospective participant
or assignee agrees in writing to the requirement that such information be kept
confidential in the manner contemplated by this Section 13.21, (iii) to its
employees involved in the administration of this Agreement, directors,
attorneys, accountants and other professional advisors (each of which shall be
instructed to hold the same in confidence), (iv) in response to the request or
demand of any governmental authority, (v) in response to any order of any court
or other governmental authority or as may otherwise be required pursuant to any
law, regulation or legal process; provided, however, that such Lender, to the
extent legally permitted to do so, will use its best efforts to notify the
Borrower prior to any disclosure of information contemplated by this
subparagraph (v), (vi) which has been publicly disclosed other than in breach of
this Agreement, (vii) in connection with the exercise of any remedy hereunder or
under any Credit Document, (viii) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary and its obligations, (ix) with the prior written
consent of the Borrower, (x) to the extent such information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis from a source other than the Borrower or any Subsidiary
or any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, (xi) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
Revolving Credit Commitments hereunder, or (xii) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (xii).

 

Section 13.22.        USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 

95

--------------------------------------------------------------------------------


 

Section 13.23.        Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower and each Guarantor in respect of any such sum due
from it to the Administrative Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any Guarantor in the Agreement
Currency, the Borrower and each Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such the Borrower or such Guarantor (or to any other Person who may be entitled
thereto under applicable law).

 

[SIGNATURE PAGES TO FOLLOW]

 

96

--------------------------------------------------------------------------------


 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

CTS CORPORATION,

 

an Indiana corporation

 

 

 

 

 

By

/s/ Ashish Agrawal

 

 

Name:

Ashish Agrawal

 

 

Title:

Chief Financial Office and Vice President

 

 

 

 

“GUARANTORS”

 

 

 

CTS CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Ashish Agrawal

 

 

Name:

Ashish Agrawal

 

 

Title:

Vice President and Treasurer

 

 

 

CTS ELECTRONICS COMPONENTS, INC.

 

 

 

 

 

By

/s/ Ashish Agrawal

 

 

Name:

Ashish Agrawal

 

 

Title

Treasurer

 

 

 

CTS AUTOMOTIVE HOLDINGS, L.L.C.

 

 

 

 

 

By

/s/ Ashish Agrawal

 

 

Name:

Ashish Agrawal

 

 

Title

Treasurer

 

Signature Page to CTS Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

BMO HARRIS BANK N.A., in its individual capacity as a Lender, as L/C Issuer, and
as Administrative Agent

 

 

 

 

 

By

/s/ L.M. Junior Del Brocco

 

 

Name:

L.M. Junior Del Brocco

 

 

Title

Director

 

Signature Page to CTS Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ Michael T. Sands

 

 

Name:

Michael T. Sands

 

 

Title:

AVP

 

Signature Page to CTS Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Chris D. Thornton

 

 

Name:

Chris D. Thornton

 

 

Title

Senior Vice President

 

Signature Page to CTS Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO, N.A.

 

 

 

 

 

By

/s/ David O’Neal

 

 

Name:

David O’Neal

 

 

Title

Senior Vice President

 

Signature Page to CTS Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By

/s/ Michael Fornal

 

 

Name:

Michael Fornal

 

 

Title

Vice President

 

Signature Page to CTS Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of August 10, 2015, among
CTS Corporation, the Guarantors party thereto, the Lenders party thereto, and
BMO Harris Bank N.A., as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.  [The Borrower has failed to pay its Reimbursement Obligation in the
amount of $            .  Your Revolver Percentage multiplied by the unpaid
Reimbursement Obligation is $             ] or [                           has
been required to return a payment by the Borrower of a Reimbursement Obligation
in the amount of $               .  Your Revolver Percentage multiplied by the
returned Reimbursement Obligation is $               .]

 

 

Very truly yours,

 

 

 

 

,

 

as L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF BORROWING

 

Date:                    ,      

 

To:                      BMO Harris Bank N.A., as Administrative Agent for the
Lenders parties to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among CTS Corporation, certain signatories which are Guarantors
thereto, certain Lenders which are signatories thereto, and BMO Harris Bank
N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, CTS Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.5 of the Credit
Agreement, of the Borrowing specified below:

 

1.        The Business Day of the proposed Borrowing is            ,     .

 

2.        The aggregate amount of the proposed Borrowing is $              .

 

3.        The Borrowing is to be comprised of $            of [Base Rate]
[Eurocurrency] Loans.

 

4.        The currency of such Loan is:                        .

 

5.        [If applicable:]  The duration of the Interest Period for the
Eurocurrency Loans included in the Borrowing shall be              months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)        the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and

 

(b)        no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 

 

CTS CORPORATION

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:                    ,     

 

To:                 BMO Harris Bank N.A., as Administrative Agent for the
Lenders parties to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among CTS Corporation, certain Guarantors which are signatories
thereto, certain Lenders which are signatories thereto, and Harris N.A., as
Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, CTS Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.5 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

 

1.        The conversion/continuation Date is           ,     .

 

2.        The aggregate amount of the Loans to be [converted] [continued] is
$              .

 

3.        The Loans are to be [converted into] [continued as] [Eurocurrency]
[Base Rate] Loans.

 

4.        [If applicable:]  The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be           months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect to the proposed conversion/continuation and to
the application of the proceeds therefrom:

 

(a)        the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurocurrency Loan to a Base Rate Loan; and

 

(b)        no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

 

CTS CORPORATION

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

REVOLVING NOTE

 

                          ,       

 

FOR VALUE RECEIVED, the undersigned, CTS Corporation, an Indiana corporation
(the “Borrower”), hereby promises to pay to the order of                     
(the “Lender”) or its registered assigns on the Revolving Credit Termination
Date of the hereinafter defined Credit Agreement, at the principal office of BMO
Harris Bank N.A., as Administrative Agent, in Chicago, Illinois, in immediately
available funds, the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the Borrower pursuant to the Credit Agreement, together
with interest on the principal amount of each Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of August 10, 2015, among the Borrower, the Guarantors party thereto,
BMO Harris Bank N.A., as Administrative Agent and the Lenders party thereto (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby to which Credit Agreement reference
is hereby made for a statement thereof.  All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement.  This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

CTS CORPORATION

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

SWING NOTE

 

                          ,       

 

FOR VALUE RECEIVED, the undersigned, CTS Corporation, a Indiana corporation (the
“Borrower”), hereby promises to pay to the order of                     (the
“Lender”) or its registered assigns on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of BMO Harris
Bank N.A., as Administrative Agent, in Chicago, Illinois, in immediately
available funds, the aggregate unpaid principal amount of all Swing Loans made
by the Lender to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Swing Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.

 

This Note is the Swing Note referred to in the Credit Agreement dated as of
August 10, 2015, among the Borrower, the Guarantors party thereto, the Lenders
party thereto, and BMO Harris Bank N.A., as Administrative Agent for the Lenders
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

CTS CORPORATION

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COMMITMENT AMOUNT INCREASE REQUEST

 

                          ,       

 

BMO Harris Bank N.A.,

as Administrative Agent

(the “Administrative Agent”)

for the Banks referred to below

111 West Monroe Street

Chicago, Illinois 60603

 

Attention:  Agency Services

 

Re:

Credit Agreement dated as of August 10, 2015 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among CTS Corporation, the
Guarantors party thereto, the Lenders party thereto and the Administrative Agent

 

Ladies and Gentlemen:

 

In accordance with the Credit Agreement, the Borrower hereby requests that the
Administrative Agent consent to an increase in the aggregate Revolving Credit
Commitments (the “Commitment Amount Increase”), in accordance with Section 1.15
of the Credit Agreement, to be effected by [an increase in the Revolving Credit
Commitment of [name of existing Lender] [the addition of [name of new Lender]
(the “New Lender”) as a Lender under the terms of the Credit Agreement]. 
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

 

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender] [New Lender] shall be $             .

 

[Include paragraphs 1-4 for a New Lender]

 

1.       The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder. 
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to

 

--------------------------------------------------------------------------------


 

the Credit Agreement or any other Loan Document or with respect to the legality,
validity, sufficiency or enforceability of the Credit Agreement or any other
Loan Document or the value of any security therefor.

 

2.       Except as otherwise provided in the Credit Agreement, effective as of
the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3.       The New Lender hereby advises you of the following administrative
details with respect to its Loans and Revolving Credit Commitments:

 

(A)

Notices:

 

 

 

Institution Name:

 

 

Address:

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

 

(B)

Payment Instructions:

 

[4.       The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]*

 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

 

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.15, of the Credit Agreement, but not in any case prior to
                     ,     .  It shall be a condition to the effectiveness of
the Commitment Amount Increase that all expenses referred to in Section 1.15 of
the Credit Agreement shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

--------------------------------------------------------------------------------

*    Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

2

--------------------------------------------------------------------------------


 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

 

 

Very truly yours,

 

 

 

CTS CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NEW BANK/BANK INCREASING COMMITMENTS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned hereby consents

on this    day of                    ,

        to the above-requested Commitment

Amount Increase.

 

 

BMO HARRIS BANK N.A.,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE

 

To:                             BMO HARRIS BANK N.A., as

Administrative Agent under, and the Lenders party to, the Credit Agreement
described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of August 10, 2015
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.       I am the duly elected                        of CTS Corporation;

 

2.       I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.       The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

 

4.       The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.       The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------


 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this        day of
                   20   .

 

 

CTS CORPORATION

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF AUGUST 10, 2015

 

CALCULATIONS AS OF                   ,              

 

A.

Leverage Ratio (Section 8.22)

 

 

 

 

1.

Total Funded Debt

 

$

 

 

 

2.

Net Income for past 4 quarters

 

$

 

 

 

3.

Interest Expense for past 4 quarters

 

$

 

 

 

4.

Income taxes for past 4 quarters

 

$

 

 

 

5.

Depreciation and amortization expense for past 4 quarters

 

$

 

 

 

6.

Non cash charges (including option expenses)

 

$

 

 

 

7.

Permitted restructuring expenses (paid in cash)

 

$

 

 

 

8.

Permitted Additions for Permitted Acquisitions

 

$

 

 

 

9.

Pensions [deduct pension income / add back pension expense]

 

$

 

 

 

10.

Sum of Lines A2, A3, A4, A5, A6, A7, A8 and A9 (“Adjusted EBITDA”)

 

$

 

 

 

11.

Ratio of Line A1 to A10

 

      :1.0

 

 

12.

Line A11 ratio must not exceed

 

3.5:1.0

 

 

13.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

 

B.

Fixed Charge Coverage Ratio (Section 8.23)

 

 

 

 

1.

Adjusted EBITDA (Line A10)

 

$

 

 

 

2.

Scheduled principal payments for past 4 quarters

 

$

 

 

 

3.

Interest Expense for past 4 quarters

 

$

 

 

 

4.

Dividends paid for past 4 quarters

 

$

 

 

 

5.

Income taxes paid for past 4 quarters

 

$

 

 

 

6.

Sum of Lines B2, B3, B4, plus B5

 

$

 

 

 

7.

Ratio of Line B1 to Line B6

 

      :1.0

 

 

--------------------------------------------------------------------------------


 

 

8.

Line B7 ratio must not be less than

 

1.25:1.0

 

 

9.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ADDITIONAL GUARANTOR SUPPLEMENT

 

                            ,        

 

BMO HARRIS BANK N.A., as Administrative Agent for the Lenders named in the
Credit Agreement dated as of August 10, 2015 among CTS Corporation, as Borrower,
the Guarantors referred to therein, the Lenders from time to time party thereto,
and the Administrative Agent (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
a Subsidiary as of the date hereof and the undersigned shall comply with each of
the covenants set forth in Section 8 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof.  This Agreement shall be
construed in accordance with and governed by the internal laws of the State of
Illinois.

 

 

Very truly yours,

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ASSIGNMENT AND ASSUMPTION

 

Dated                        ,           

 

Reference is made to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among CTS Corporation, the Guarantors (as defined in the Credit
Agreement), the Lenders (as defined in the Credit Agreement) and BMO Harris Bank
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

                                                                                                                      (the
“Assignor”) and                                  (the “Assignee”) agree as
follows:

 

1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex 1 hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Trade Date (as defined
below), including, without limitation, such percentage interest in the
Assignor’s Revolving Credit Commitment as in effect on the Trade Date, the
Loans, if any, owing to the Assignor on the Trade Date and the Assignor’s
Revolver Percentage of any outstanding L/C Obligations.

 

2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.        The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time,

 

--------------------------------------------------------------------------------


 

continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(v) specifies as its lending office (and address for notices) the offices set
forth on its Administrative Questionnaire.

 

4.        As consideration for the assignment and sale contemplated in Annex 1
hereof, the Assignee shall pay to the Assignor on the Trade Date in Federal
funds the amount agreed upon between them.  It is understood that commitment
and/or letter of credit fees accrued to the Trade Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Trade Date are for the account of the Assignee. 
Each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit Agreement which is for the account of the other party
hereto, it shall receive the same for the account of such other party to the
extent of such other party’s interest therein and shall promptly pay the same to
such other party.

 

5.        The effective date for this Assignment and Assumption shall be
            (the “Trade Date”).  Following the execution of this Assignment and
Assumption, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent and, if required, the Borrower.

 

6.        Upon such acceptance and recording, as of the Trade Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Assumption, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.        Upon such acceptance and recording, from and after the Trade Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Trade Date directly
between themselves.

 

2

--------------------------------------------------------------------------------


 

8.        This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

 

 

 

[Assignor Lender]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

 

 

[Assignee Lender]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

Accepted and consented this

 

 

      day of                           

 

 

 

 

 

CTS CORPORATION

 

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

 

 

Accepted and consented to by the Administrative Agent this

 

 

      day of                           

 

 

 

 

 

                                               , as Administrative Agent

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I

TO ASSIGNMENT AND ASSUMPTION

 

The assignee hereby purchases and assumes from the assignor the following
interests in and to all of the Assignor’s rights and obligations under the
Credit Agreement as of the effective date:

 

FACILITY
ASSIGNED

 

AGGREGATE
COMMITMENT FOR
ALL LENDERS

 

AMOUNT OF
COMMITMENT
ASSIGNED

 

PERCENTAGE
ASSIGNED OF
COMMITMENT

Revolving Credit

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among CTS Corporation, the Guarantors (as defined in the Credit
Agreement), the Lenders (as defined in the Credit Agreement) and BMO Harris Bank
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 13.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among CTS Corporation, the Guarantors (as defined in the Credit
Agreement), the Lenders (as defined in the Credit Agreement) and BMO Harris Bank
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 13.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among CTS Corporation, the Guarantors (as defined in the Credit
Agreement), the Lenders (as defined in the Credit Agreement) and BMO Harris Bank
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 13.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 10, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among CTS Corporation, the Guarantors (as defined in the Credit
Agreement), the Lenders (as defined in the Credit Agreement) and BMO Harris Bank
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 13.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[    ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

NAME OF LENDER

 

REVOLVING CREDIT
COMMITMENT

 

SWING LINE COMMITMENT

 

BMO Harris Bank N.A.

 

$

50,000,000

 

$

15,000,000

 

Bank of America, N.A.

 

$

45,000,000

 

 

 

Wells Fargo, N.A.

 

$

45,000,000

 

 

 

PNC Bank, National Association

 

$

35,000,000

 

 

 

The Northern Trust Company

 

$

25,000,000

 

 

 

 

 

 

 

 

 

TOTAL

 

$

200,000,000

 

$

15,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

EXISTING LETTERS OF CREDIT

 

L/C NUMBER

 

BENEFICIARY

 

AMOUNT

 

EXPIRY
DATE

 

HACH1719480S

 

Commissioner

 

$

190,005.87

 

30 Apr 2016

 

HACH1728550S

 

U.S. Environmental Protection

 

$

1,000,000.00

 

27 Apr 2016

 

HACH203820S

 

The Travelers Indemnity Company

 

$

1,125,000.00

 

01 Apr 2016

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

SUBSIDIARIES

 

CORPORATION

 

JURISDICTION

 

SHAREHOLDERS

 

NUMBER OF SHARES

CTS Corporation (Delaware)

 

Delaware

 

CTS Corporation (100)
(Indiana)

 

1,000 Authorized
100 Issued

 

 

 

 

 

 

 

CTS Electronic Components, Inc.

 

Delaware

 

CTS Corporation (1)
(Indiana)

 

100 Authorized
1 Issued

 

 

 

 

 

 

 

CTS Japan, Inc.

 

Japan

 

CTS Corporation (200)
(Delaware)

 

800 Authorized
200 Issued

 

 

 

 

 

 

 

CTS of Panama, S. de R.L.

 

Panama

 

CTS Overseas Holdings B.V. (250)
CTS International B.V. (1)

 

500 Authorized
251 Issued

 

 

 

 

 

 

 

CTS Components
Taiwan, Ltd.

 

Taiwan

 

CTS Overseas Holdings B.V. (20,000)

 

20,000 Authorized
20,000 Issued

 

 

 

 

 

 

 

CTS Singapore, Pte. Ltd.

 

Singapore

 

CTS International, B.V.
(3,458,954)

 

4,000,000 Authorized
3,458,954 Issued

 

 

 

 

 

 

 

CTS Electro de
Matamoros, S.A. de C. V.

 

Mexico

 

CTS of Panama, Inc. (596
Series A; 317,230 Series B)
Dennis Thornton (1 Series A)
Donna L. Belusar (1 Series A)
Vinod M. Khilnani (1 Series A)
Richard G. Cutter (1 Series A)

 

317,830 Authorized

317,830 Issued

[600 Series A ]
[317,230 Series B]

 

 

 

 

 

 

 

CTS International B.V.

 

Netherlands

 

CTS Corporation (30)
(Delaware)

 

100 Authorized
30 Issued

 

 

 

 

 

 

 

CTS of Canada Holding
Co.

 

Nova Scotia

 

CTS Corporation
Cert. No. 5 (1366)
Cert. No. 6 (735)

 

100,000,000 Authorized
2,101 issued

 

 

 

 

 

 

 

CTS of Canada GP Ltd.

 

Ontario

 

CTS of Canada Holding Co.
Cert. No. C-1 (1)

C-2 (1000)

 

Unlimited Authorized
1001 issued

 

 

 

 

 

 

 

CTS of Canada Co.

 

Nova Scotia

 

CTS of Canada, L.P. (1,001,000)
Cert. No. 1

 

100,000,000 Authorized
1,001,000 issued

 

 

 

 

 

 

 

CTS of Canada L.P.

 

Ontario

 

Partners:
CTS of Canada Holding Co. 99%
CTS of Canada GP Ltd. 1%

 

 

 

--------------------------------------------------------------------------------


 

CORPORATION

 

JURISDICTION

 

SHAREHOLDERS

 

NUMBER OF SHARES

CTS Electronics Hong Kong Ltd.

 

Hong Kong

 

CTS International B.V. (19,999)
Kieran O’Sullivan (1)

 

20,000 Authorized
20,000 Issued

 

 

 

 

 

 

 

CTS (Tianjin) Electronics Company, Ltd.

 

China

 

CTS Electronics Hong Kong, Ltd. (Sole Investor)

 

 

 

 

 

 

 

 

 

CTS Corporation U.K. Ltd.

 

Scotland

 

CTS of Canada Co.
(1,155,868)
(722,418)

 

2,000,000 Authorized
1,878,286 Issued

 

 

 

 

 

 

 

CTS Printex, Inc.

 

California

 

CTS Corporation (Indiana)
(950,665)

 

1,000,000 Authorized
950,665 Issued

 

 

 

 

 

 

 

Dynamics Corporation of America

 

New York

 

CTS Corporation (Indiana)
(100)

 

1000 Authorized
100 Issued

 

 

 

 

 

 

 

CTS Electronic Components (California), Inc.

 

California

 

Dynamics Corporation of
America (100)

 

25,000 Authorized
100 Issued

 

 

 

 

 

 

 

LTB Investment
Corporation

 

Delaware

 

Dynamics Corporation of
America (10)

 

1,000 Authorized
10 Issued

 

 

 

 

 

 

 

CTS Czech Republic, s.r.o.

 

Czech Republic

 

Membership Interests:
CTS International B.V. 99.9%
CTS Singapore, Pte. ltd. 0.1%

 

 

 

 

 

 

 

 

 

CTS Europe Gmbh

 

Germany

 

CTS Corporation U.K. Ltd
(owns 100%)

 

EUR 25,000
(no shares or share certificate)

 

 

 

 

 

 

 

CTS India Private Limited

 

India

 

CTS Singapore Pte. Ltd 99%
CTS International B.V. - 1%

 

 

 

 

 

 

 

 

 

CTS Overseas Holdings B.V.

 

Netherlands

 

CTS Corporation
(Delaware) - 100%

 

180 Authorized
180 Issued

 

 

 

 

 

 

 

CTS (Zhongshan)
Technology Co, Ltd

 

China

 

CTS Electronics
Hong Kong, Ltd - 100%

 

 

 

 

 

 

 

 

 

Technologia Mexicana
S.A. de C.V.

 

Mexico

 

Series A - Tusonix, Inc. 9,999
Marshall Suarez - 1
Series B - Tusonix Inc. 15,447,912

 

15,457,912 authorized and issued

 

 

 

 

 

 

 

Tusonix Inc.

 

Arizona

 

CTS Electronic Components Inc.

 

2,550,000 Authorized
586,282 Issued

 

 

 

 

 

 

 

CTS Automotive, L.L.C.

 

Illinois

 

Membership Interest:
CTS Automotive Holdings, L.L.C.
100%

 

 

 

2

--------------------------------------------------------------------------------


 

CORPORATION

 

JURISDICTION

 

SHAREHOLDERS

 

NUMBER OF SHARES

CTS Automotive Holdings, L.L.C.

 

Delaware

 

Membership Interest:
CTS Corporation (Indiana)
100%

 

 

 

 

 

 

 

 

 

CTS Automotive Holdings 2, L.L.C.

 

Illinois

 

Membership Interest:
CTS Automotive Holdings, L.L.C.
100%

 

 

 

 

 

 

 

 

 

CTS Electronic Components S.A.

 

Switzerland

 

CTS International B.V. (100,000)

 

100,000 Authorized
100,000 Issued

 

 

 

 

 

 

 

CTS SRL-CV Holdings 1, L.L.C.

 

Illinois

 

Membership Interest:
CTS Automotive Holdings, L.L.C.
100%

 

 

 

 

 

 

 

 

 

CTS Valpey Corporation

 

Maryland

 

CTS Electronic Components, Inc. (Delaware) (1,000)

 

1,000 Authorized
1,000 Issued

 

 

 

 

 

 

 

D&R Technology Operaciones Mexico S. de R.L. de C.V.

 

Mexico

 

Partners:
CTS SRL-CV Holdings 1, L.L.C. 99%
CTS Automotive Holdings 2, L.L.C. 1%

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 8.7

 

EXISTING DEBT

 

US$80,000,000 loan from CTS Corp. to CTS of Canada Holding Co.

 

US$13,514,762.91 loan from CTS Corp. to CTS of Canada Holding Co.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.8

 

EXISTING LIENS

 

JURISDICTION

 

TYPE

 

FILING NO.

 

FILING DATE

 

DEBTOR

 

SECURED PARTY

 

COLLATERAL TYPE

Delaware

 

UCC

 

20456139

 

2/6/12

 

CTS Electronic Components, Inc

 

Treibacher Industrie Inc.

 

Consigned Inventory

Indiana

 

UCC

 

201200000593244

 

1/19/12

 

CTS Corporation

 

Freeman-Spicer Financial Services
Adams Remco, Inc.

 

Equipment Lease

Indiana

 

UCC

 

201000008506810

 

10/7/10

 

CTS Corporation

 

NMHG Financial Services, Inc.

 

Equipment Lease

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.9

 

CTS CORPORATION

 

 

US$12,218,000 note from CTS Printex, Inc.

 

Issued 8/26/86

US$80,000,000 note from CTS of Canada Holdings

 

Issued 10/1/03

US$13,514,762.91 note from CTS of Canada Holdings

 

Issued 12/15/09

US$40,239,342.71 note from Dynamics Corporation of America

 

Issued 12/15/09

 

 

 

CTS OF CANADA PARTNERSHIP

 

 

US$80,000,000 note from CTS of Canada

 

Issued 10/1/03

US$13,916,620.97 note from CTS of Canada

 

Issued 12/19/09

 

 

 

LTB INVESTMENT CORPORATION

 

 

US$19,527,000 note from Dynamics Corporation of America

 

Issued 4/1/98

 

 

 

CTS CORPORATION U.K. LTD.

 

 

US$2,000,000 note from CTS International B.V.

 

Issued 12/12/02

US$4,900,000 note from CTS International B.V.

 

Issued 3/25/03

US$5,900,000 note from CTS Electronics Hong Kong, Ltd.

 

Issued 3/25/02

US$4,100,000 note from CTS Electronics Hong Kong, Ltd.

 

Issued 3/25/03

US$3,400,000 note from CTS International B.V.

 

Issued 12/18/03

 

 

 

CTS SINGAPORE PTE. LTD.

 

 

US$105,650 note from CTS International B.V.

 

Issued 1/14/11

US$8,035,456 note from CTS EC AG (Swiss Co)

 

Issued 1/24/11

US$4,250,000 note from CTS Czech Republic

 

Issued 4/19/07

US$6,313,872 note from CTS Overseas Holding BV

 

Issued 5/22/08

 

 

 

CTS COMPONENTS TAIWAN LTD.

 

 

US$11,186,000 note from CTS International B.V.

 

Issued 11/21/00

US$4,146,373 note from CTS Electronics Hong Kong, Ltd.

 

Issued 7/13/01

US$7,502,261 note from CTS Electronics Hong Kong, Ltd.

 

Issued 11/30/01

US$8,000,000 note from CTS Overseas Holding BV.

 

Issued 6/18/13

 

 

 

CTS CORPORATION (DELAWARE)

 

 

US$10,800,000 note from CTS Corporation

 

Issued 9/11/02

US$50,000,000 note from CTS Communications

 

 

Components, Inc.

 

Issued 2/28/99

US$6,111,179 note from CTS Corporation

 

Issued 3/24/94

 

 

 

CTS HONG KONG

 

 

US$2,617,000 note from CTS International B.V

 

Issued 6/22/09

US$7,200,610 note from CTS Overseas Holding B.V.

 

Issued 2/27/09

 

--------------------------------------------------------------------------------